Exhibit 10.42

 

EXECUTION COPY

 

REDACTED COPY

Portions of this Exhibit 10.42 have been omitted pursuant to a confidential
treatment request.  The omitted material has been filed separately with the
Securities and Exchange Commission.

 

 

 

WILLIS ENGINE SECURITIZATION TRUST

Issuer

 

and

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

Indenture Trustee

 

--------------------------------------------------------------------------------

 

SERIES A2 SUPPLEMENT

 

Dated as of August 9, 2005

 

to

 

INDENTURE

 

Dated as of August 9, 2005

 

--------------------------------------------------------------------------------

 

SERIES A2 NOTES

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

 

 

DEFINITIONS; CALCULATION GUIDELINES

 

 

 

Section 1.01

Definitions

 

 

 

 

ARTICLE II

 

 

CREATION OF THE SERIES A2 NOTES

 

 

 

Section 2.01

Designation

 

Section 2.02

Authentication and Delivery

 

Section 2.03

Loans under the Series A2 Notes

 

Section 2.04

Interest Payments; Commitment Fee

 

Section 2.05

Payments of Principal

 

Section 2.06

Series A2 Final Maturity Date

 

Section 2.07

Manner of Payments

 

Section 2.08

Increased Costs

 

Section 2.09

Increased Capital

 

Section 2.10

Payments of Principal and Interest

 

Section 2.11

Breakage Costs

 

Section 2.12

Restrictions on Transfer

 

Section 2.13

Payment Date Schedule

 

 

 

 

ARTICLE III

 

 

 

SERIES A2 SERIES ACCOUNT AND ALLOCATION AND
APPLICATION OF AMOUNTS THEREIN

 

 

 

 

 

Section 3.01

Series A2 Series Account

 

Section 3.02

Distributions from Series A2 Series Account

 

 

 

 

ARTICLE IV

 

 

 

CONDITIONS TO ISSUANCE AND LOANS

 

 

 

Section 4.01

Conditions to Issuance

 

Section 4.02 [a05-18192_4ex10d42.htm#Section4_02ConditionsToLoans__224145]

Conditions to Loans
[a05-18192_4ex10d42.htm#Section4_02ConditionsToLoans__224145]

 

 

 

 

ARTICLE V [a05-18192_4ex10d42.htm#ArticlevRepresentationsWarranties_224207]

 

 

 

REPRESENTATIONS WARRANTIES AND COVENANTS
[a05-18192_4ex10d42.htm#ArticlevRepresentationsWarranties_224207]

 

 

 

Section 5.01 [a05-18192_4ex10d42.htm#Section5_01IndentureRepresentatio_224408]

Indenture Representations and Warranties
[a05-18192_4ex10d42.htm#Section5_01IndentureRepresentatio_224408]

 

Section 5.02 [a05-18192_4ex10d42.htm#Section5_02RepresentationsAndWarr_224410]

Representations and Warranties
[a05-18192_4ex10d42.htm#Section5_02RepresentationsAndWarr_224410]

 

Section 5.03 [a05-18192_4ex10d42.htm#Section5_03Covenants__224415]

Covenants [a05-18192_4ex10d42.htm#Section5_03Covenants__224415]

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI [a05-18192_4ex10d42.htm#ArticleviMiscellaneousProvisions_224437]

 

 

 

MISCELLANEOUS PROVISIONS
[a05-18192_4ex10d42.htm#ArticleviMiscellaneousProvisions_224437]

 

 

 

Section 6.01 [a05-18192_4ex10d42.htm#Section6_01RatificationOfIndentur_224623]

Ratification of Indenture
[a05-18192_4ex10d42.htm#Section6_01RatificationOfIndentur_224623]

 

Section 6.02 [a05-18192_4ex10d42.htm#Section6_02Counterparts_ThisSuppl_224628]

Counterparts [a05-18192_4ex10d42.htm#Section6_02Counterparts_ThisSuppl_224628]

 

Section 6.03 [a05-18192_4ex10d42.htm#Section6_03GoverningLaw_ThisSuppl_233351]

Governing Law [a05-18192_4ex10d42.htm#Section6_03GoverningLaw_ThisSuppl_233351]

 

Section 6.04 [a05-18192_4ex10d42.htm#Section6_04NoticesToRatingAgencie_224643]

Notices to Rating Agencies
[a05-18192_4ex10d42.htm#Section6_04NoticesToRatingAgencie_224643]

 

Section 6.05 [a05-18192_4ex10d42.htm#Section6_05StatutoryReferences_Re_224703]

Statutory References
[a05-18192_4ex10d42.htm#Section6_05StatutoryReferences_Re_224703]

 

Section 6.06 [a05-18192_4ex10d42.htm#Section6_06NoProceedings_TheInden_224717]

No Proceedings [a05-18192_4ex10d42.htm#Section6_06NoProceedings_TheInden_224717]

 

Section 6.07 [a05-18192_4ex10d42.htm#Section6_07AmendmentsAndModificat_224727]

Amendments And Modifications
[a05-18192_4ex10d42.htm#Section6_07AmendmentsAndModificat_224727]

 

Section 6.08 [a05-18192_4ex10d42.htm#Section6_08WaiverOfJuryTrial_Each_224736]

Waiver of Jury Trial
[a05-18192_4ex10d42.htm#Section6_08WaiverOfJuryTrial_Each_224736]

 

Section 6.09 [a05-18192_4ex10d42.htm#Section6_09AppointmentOfRepresent_224744]

Appointment of Representative
[a05-18192_4ex10d42.htm#Section6_09AppointmentOfRepresent_224744]

 

 

EXHIBITS

 

 

 

EXHIBIT A [a05-18192_4ex10d42.htm#Exhibita_225928]

Form of Series A2 Note [a05-18192_4ex10d42.htm#Exhibita_225928]

 

EXHIBIT B [a05-18192_4ex10d42.htm#Exhibitb_230757]

Form of Certificate to be Given by Noteholders
[a05-18192_4ex10d42.htm#Exhibitb_230757]

 

EXHIBIT C [a05-18192_4ex10d42.htm#Exhibitc_230945]

Form of Certificate to be Given by Euroclear or Clearstream
[a05-18192_4ex10d42.htm#Exhibitc_230945]

 

EXHIBIT D [a05-18192_4ex10d42.htm#Exhibitd_231147]

Form of Certificate to be Given by Transferee of Beneficial Trust Interest In a
Regulation S Temporary Book Entry Note [a05-18192_4ex10d42.htm#Exhibitd_231147]

 

EXHIBIT E [a05-18192_4ex10d42.htm#Exhibite_231244]

Form of Transfer Certificate for Exchange or Transfer From 144A Book Entry Note
to Regulations S Book Entry Note [a05-18192_4ex10d42.htm#Exhibite_231244]

 

 

 

 

SCHEDULES

 

 

SCHEDULE 1 [a05-18192_4ex10d42.htm#Schedule1_231540]

Series A2 Minimum Targeted Principal Balance by Payment Date
[a05-18192_4ex10d42.htm#Schedule1_231540]

 

SCHEDULE 2 [a05-18192_4ex10d42.htm#Schedule2_232108]

Series A2 Scheduled Targeted Principal Balance by Payment Date
[a05-18192_4ex10d42.htm#Schedule2_232108]

 

SCHEDULE 3 [a05-18192_4ex10d42.htm#Schedule3_232410]

Commitments of Series A2 Noteholders [a05-18192_4ex10d42.htm#Schedule3_232410]

 

 

ii

--------------------------------------------------------------------------------


 

SERIES A2 SUPPLEMENT, dated as of August 9, 2005 (the “Supplement”), issued
pursuant to, and incorporating the terms of, the Indenture, dated as of
August 9, 2005 (as amended, modified or supplemented from time to time, the
“Indenture”) between WILLIS ENGINE SECURITIZATION TRUST, a Delaware statutory
trust (“WEST”), and DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York banking
corporation, as Indenture Trustee (the “Indenture Trustee”).

 

WITNESSETH THAT:

 

WHEREAS, WEST and the Indenture Trustee wish to set forth the Principal Terms of
a Series of Notes to be issued pursuant to this Supplement and designated as
“Willis Engine Securitization Trust Series A2 Floating Rate Secured Notes”;

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS; CALCULATION GUIDELINES

 

Section 1.01                                Definitions.  (a)  Capitalized terms
used herein and not otherwise defined shall have the meaning set forth in the
Indenture.  Whenever used in this Supplement, the following words and phrases
shall have the following meanings, and the definitions of such terms are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such terms.

 

“Acquisition Redemption Date” shall have the meaning set forth in
Section 2.05(d) hereof.

 

“Adjusted Eurodollar Rate” means, for any Interest Accrual Period and each
Series A2 Loans, the quotient, expressed as a percentage and rounded upwards (if
necessary) to the nearest 1/100 of 1%, obtained by dividing (a) the One Month
LIBOR for such Interest Accrual Period, by (b) the decimal equivalent of 100%
minus the Eurodollar Reserve Percentage on the first day of such Interest
Accrual Period.

 

“Allocated Amount” shall mean, with respect to any Additional Engine acquired
with the proceeds of Loans, such amount as is specified in the Acquisition
Agreement relating to such Additional Engine, multiplied by a fraction, the
numerator of which is the Initial Borrowing Value of such Additional Engine and
the denominator of which is the Initial Borrowing Value of all Engines.

 

“Assignment and Assumption” means an Assignment and Assumption, as defined in
the Series A2 Note Purchase Agreement, pursuant to which the transferee of a
Series A2 Note agrees to make Series A2 Loans to the extent of the Unused
Commitment allocable to the Series A2 Note that is transferred to such
transferee.

 

“Base Rate” means, on any date of determination, an interest rate per annum
equal to the higher of (i) the Prime Rate in effect on such date, and (ii) the
Federal Funds Effective Rate in

 

1

--------------------------------------------------------------------------------


 

effect on such date plus one half of one percent (.50%) per annum.  Any change
in the Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective on the opening of business on the date of such
change.

 

“Closing Date” means August 9, 2005.

 

“Commercial Paper Notes” means commercial paper notes issued by, or on behalf
of, a CP Noteholder for the purpose of funding or maintaining its Loans to WEST
and its holding of its Series A2 Note, including all such commercial paper notes
so issued to re-finance matured commercial paper notes issued by, or on behalf
of, such CP Noteholder that were originally issued to finance or maintain such
CP Noteholder’s Loans to WEST and such holding.

 

“Conversion Date” means, for the Series A2 Notes, July 31, 2007.

 

“CP Noteholder” means any Series A2 Noteholder that will fund or maintain its
Loans and its holding of its Series A2 Note with the issuance of Commercial
Paper Notes.

 

“Excluded Taxes” shall have the meaning specified in Section 2.10(a).

 

“Eligible Transferee” means the following: (i) an Affiliate of a Series A2
Noteholder, or (ii) any other then existing Series A2 Noteholder, or (iii) a
commercial bank, insurance company or other financial institution that (x)
complies with the transfer provisions of Section 2.11 of the Indenture, and (y)
if such transfer is to occur prior to the Conversion Date, such transferee in
the reasonable determination of WEST, has the capability to make Series A2 Loans
to WEST up to the Unused Commitment in respect of the Series A2 Note being
transferred to such financial institution and is otherwise reasonably acceptable
to WEST, as evidenced to the Indenture Trustee in writing.

 

“Eurodollar Disruption Event” means, with respect to any Series A2 Noteholder,
any of the following: (i) a determination by a Series A2 Noteholder that it
would be contrary to law or to the directive of any central bank or other
Governmental Authority (whether or not having the force of law) to obtain
Dollars in the London interbank market to make, fund or maintain any Series A2
Loan for such Interest Accrual Period; (ii) a determination by a Series A2
Noteholder that the rate at which deposits of Dollars are being offered to such
lender in the London interbank market does not accurately reflect the cost to
such Series A2 Noteholder of making, funding or maintaining any Series A2 Loan
for such Interest Accrual Period; or (iii) the inability of a Series A2
Noteholder to obtain Dollars in the London interbank market to make, fund or
maintain any Series A2 Loan for such Interest Accrual Period.

 

“Eurodollar Reserve Percentage” means, with respect to any Series A2 Noteholder
for any Interest Accrual Period, the reserve percentage (expressed as a decimal,
rounded upward to the nearest 1/100th of one percent (0.01%)) applicable on the
first day of such Interest Accrual Period under regulations issued from time to
time by the Federal Reserve Board (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for such Series A2 Noteholder, with
respect to liabilities or assets consisting of or including Eurocurrency
Liabilities (as defined in Regulation D of the Federal Reserve Board, as in
effect from time to time) and having a term equal to such Interest Accrual
Period.

 

2

--------------------------------------------------------------------------------


 

“Federal Funds Effective Rate” means, on any date of determination, the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published on the next succeeding Business Day, the average
of the quotations for the day of such transactions received by the Indenture
Trustee from three federal funds brokers of recognized standing selected by it.

 

“Fortis” means Fortis Bank (Nederland) N.V.

 

“Funding Date” shall the meaning specified in Section 2.03(a).

 

“Funding Date Engine” shall have the meaning specified in the Series A2 Note
Purchase and Loan Agreement..

 

“Funding Request” shall have the meaning specified in the Series A2 Note
Purchase and Loan Agreement.

 

“HSH” means HSH Nordbank A.G.

 

“Increased Costs” shall mean the amounts payable to any or all of the Series A2
Noteholders pursuant to Sections 2.08, 2.09, 2.10 and 2.11 hereof and
Article VII of the Series A2 Note Purchase Agreement.

 

“Initial Purchasers” means Fortis and HSH, as the purchasers of the Series A2
Notes in the Series A2 Note Purchase Agreement.

 

“Issuance Expenses” shall mean (a) the commission payable to the Initial
Purchasers in respect to the issuance of the Series A2 Notes and the fees
payable to the Structuring Agent and the Co-Structuring Agent that are
calculated with respect to the Outstanding Principal Balance of the Series A2
Notes and (b) the portion of the expenses of the Initial Purchasers, the
Structuring Agent and the Co-Structuring Agents that are allocable to the
Series A2 Notes, as agreed by WEST and such parties.

 

“Loans” shall the Series A2 Loans and the Series B2 Loans.

 

“Majority of Holders” means, with respect to the Series A2 Notes as of any date
of determination, Series A2 Noteholders that, individually or in the aggregate,
own Series A2 Notes representing more than fifty percent (50%) of the Maximum
Commitment or, if a Conversion Event shall have occurred, then aggregate
Series A2 Note Principal Balance.

 

“Maximum Commitment” shall mean (a), for all Series A2 Noteholders, $100,000,000
in the aggregate, which amount may be increased up to $150,000,000 as provided
in Section 2.03(d) hereof and the Series A2 Note Purchase Agreement, and (b),
for each Series A2 Noteholder, the amount set forth opposite the name of such
Series A2 Noteholder in Schedule 3 attached hereto, increased proportionately in
the event of any increase in the aggregate Maximum Commitment described in
clause (a) of this definition.

 

3

--------------------------------------------------------------------------------


 

“Maximum Principal Balance” shall mean, with respect to any Warehouse Note, the
maximum amount that WEST may borrow from the holder of such Warehouse Note,
which shall be equal to the Maximum Commitment of such holder.

 

“Minimum Targeted Principal Balance” means for the Series A2 Notes for each
Payment Date after a Conversion Event, an amount equal to the product of (i) the
aggregate Outstanding Principal Balances of all Series A2 Notes on the date on
which a Conversion Event occurs, and (ii) the percentage set forth opposite such
Payment Date on Schedule 1 hereto under the column entitled “Minimum Targeted
Principal Balance,” calculated as provided in Section 2.05(b)(i) hereof and as
adjusted from time to time pursuant to Section 2.05(e) hereof.

 

“Noteholder Indemnified Amounts” shall mean (i) all Increased Costs of the
Series A2 Noteholders and (ii) all indemnification payments owing by WEST to the
Series A2 Noteholders pursuant to Section 7.01 of the Series A2 Note Purchase
Agreement.

 

“Offering Memorandum” shall mean the Offering Memorandum, dated July 28, 2005,
prepared by WEST in connection with the offering of the Series A1 Notes.

 

“One-Month LIBOR” means, for any Interest Accrual Period, LIBOR, as defined in
the Indenture, for the Specified Period as of the Reference Date for such
Interest Accrual Period.

 

“Optional Redemption” means a voluntary prepayment by WEST of all, or a portion
of the Outstanding Principal Balance of the Series A2 Notes in accordance with
the terms of this Supplement and the Indenture.

 

“Optional Redemption Date” shall have the meaning set forth in
Section 2.05(c)hereof.

 

“Prime Rate” means the rate announced by Citibank, N.A., from time to time as
its “prime rate” or “base rate” in the United States, such rate to change as and
when such designated rate changes.

 

“Rating Agencies” means, for the for Series A2 Notes, Fitch and Moody’s.

 

“Redemption Price” shall mean the Outstanding Principal Balance of the Series A2
Notes in an Optional Redemption in whole, and the portion of the Outstanding
Principal Balance being redeemed, in an Optional Redemption in part, in each
case, without premium.

 

“Scheduled Targeted Principal Balance” means for the Series A2 Notes for each
Payment Date after a Conversion Event, an amount equal to the product of (i) the
aggregate Outstanding Principal Balances of all Series A2 Notes on the date on
which a Conversion Event occurs, and (ii) the percentage set forth opposite such
Payment Date on Schedule 2 hereto under the column entitled “Scheduled Targeted
Principal Balance,” calculated as provided in Section 2.05(b)(i) hereof and as
adjusted from time to time pursuant to Section 2.05(e) hereof.

 

“Section 2.10(a) Amount” shall have the meaning set forth in Section 2.10(a).

 

“Series A2 Additional Interest” means interest at the Series A2 Stated Rate on
the aggregate amount of any unpaid interest on the Series A2 Notes (including
any unpaid portion of

 

4

--------------------------------------------------------------------------------


 

any Series A2 Stated Interest Amount, Series A2 Conversion Step-Up Interest
Amount and Additional Interest Amount) and the other amounts described in
Section 2.04(c) hereof.

 

“Series A2 Additional Interest Amount” means, for any Payment Date, an amount
equal to the Series A2 Additional Interest on the aggregate amount of unpaid
interest (including any unpaid portion of any Series A2 Stated Interest Amount,
Series A2 Conversion Step-Up Interest Amount and the Series A2 Additional
Interest Amount and the other amounts described in Section 2.04(c) hereof) that
was due and payable (but not paid) on, or with respect to, the Series A2 Notes
on any prior Payment Date.  The Series A2 Additional Interest Amount constitutes
the Additional Interest Amount for the Series A2 Notes for purposes of Sections
3.12 and 3.13 of the Indenture.

 

“Series A2 Commitment Fee” shall mean the Commitment Fee payable to the
Series A2 Noteholders pursuant to this Supplement.

 

“Series A2 Commitment Fee Amount” means, for any Payment Date, an amount equal
to the accrued and unpaid Commitment Fee at the Series A2 Commitment Fee Rate on
the Maximum Commitment during the Interest Accrual Period ending on (but
excluding) such Payment Date.  The Series A2 Commitment Fee Amount constitutes
the Commitment Fee for the Series A2 Notes for purposes of Sections 3.12 and
3.13 of the Indenture.

 

“Series A2 Commitment Fee Rate” means, for each Interest Accrual Period, *** per
annum.

 

“Series A2 Conversion Step-Up Interest Amount” means, for any Payment Date
occurring on or after the occurrence of a Conversion Event with respect to the
Series A2 Notes, an amount equal to the accrued and unpaid interest at the
Series A2 Conversion Step-Up Interest Rate on the Outstanding Principal Balance
of the Series A2 Notes for the Interest Accrual Period ending on (but excluding)
such Payment Date.  The Series A2 Conversion Step-Up Interest Amount constitutes
the Conversion Step-Up Interest Amount for the Series A2 Notes for purposes of
Sections 3.12 and 3.13 of the Indenture.

 

“Series A2 Conversion Step-Up Interest Rate” means, for each Interest Accrual
Period, one quarter of one percent (.25%) per annum.

 

“Series A2 Definitive Notes” means Series A2 Notes in the form attached as
Exhibit A hereto, with the applicable legend for Definitive Notes required by
Section 2.02 of the Indenture inscribed on the face thereof.

 

“Series A2 Expected Final Payment Date” means July 15, 2018.

 

“Series A2 Final Maturity Date” means August 15, 2030.

 

“Series A2 Increased Costs” means, for any Interest Accrual Period, (a) the
aggregate amount payable to all Series A2 Noteholders pursuant to Sections,
2.08, 2.09, 2.10 and 2.11 of this Agreement and Section 7.1 of the Series A2
Note Purchase Agreement in respect of such Interest Accrual Period and (b) the
aggregate of such amounts with respect to prior Interest Accrual Periods which
remain unpaid.

 

--------------------------------------------------------------------------------

***                 Confidential information omitted pursuant to a request for
confidential treatment filed separately with the Securities and Exchange
Commission.

 

5

--------------------------------------------------------------------------------


 

“Series A2 Interest Amount” means, for any Payment Date, an amount equal to the
sum of the Series A2 Stated Interest Amount, the Series A2 Conversion Step-Up
Interest Amount and the Series A2 Additional Interest Amount due and payable on
the Series A2 Notes on such Payment Date.

 

“Series A2 Loan” means, individually or in the aggregate, a loan to WEST by the
holder or holders of the Series A2 Notes pursuant to this Supplement and the
Series A2 Note Purchase Agreement.

 

“Series A2 Noteholder” means, initially, Fortis and HSH and, at any time of
determination for the Series A2 Notes thereafter, any person in whose name a
Series A2 Note is registered in the Register.

 

“Series A2 Note Purchase Agreement” means the Series A2 Note Purchase and Loan
Agreement, dated as of August 9, 2005, among WEST, Willis, and the Initial
Purchasers.

 

“Series A2 Notes” means the Series of Notes designated as the “Willis Engine
Securitization Trust Series A2 Floating Rate Secured Notes” to be issued on the
Closing Date and having the terms and conditions specified in this Supplement,
substantially in the forms of Exhibit A hereto, and including any and all
replacements, extensions, substitutions or renewals of such Notes.

 

“Series A2 144A Book Entry Notes” means Series A2 Notes in the form attached as
Exhibit A hereto, with the applicable legend for 144A Book Entry Notes required
by Section 2.02 of the Indenture inscribed on the face thereof.

 

“Series A2 Series Account” means the Series Account of that name established in
accordance with Section 3.01 hereof and Section 3.01 of the Indenture.

 

“Series A2 Stated Interest Amount” means, for any Payment Date, an amount equal
to the sum for each day during the related Interest Accrual Period of accrued
and unpaid interest at the Series A2 Stated Rate on the Outstanding Principal
Balance of the Series A2 Notes on such date.  The Series A2 Stated Interest
Amount constitutes the Stated Interest Amount for the Series A2 Notes for
purposes of Sections 3.12 and 3.13 of the Indenture.

 

“Series A2 Stated Rate” means, for each Series A2 Loan and each Interest Accrual
Period, an interest rate per annum equal to the sum of (i) the Adjusted
Eurodollar Rate applicable to such Series A2 Loan for such Interest Accrual
Period and (ii) one and one-half percent (1.50%) per annum; provided, however,
that for purposes of clause (i) above, the Base Rate will be used in lieu of the
Adjusted Eurodollar Rate for an unpaid Series A2 Loan if (a) on or before the
first day of such Interest Accrual Period an affected Series A2 Noteholder shall
have notified WEST that a Eurodollar Disruption Event is then continuing,
(b) such Interest Accrual Period is for a period of less than one month or if an
Indenture Event of Default is then continuing on the first day of such Interest
Accrual Period, or (c) the then unpaid principal balance of such Series A2 Loan
on the first day of such Interest Accrual Period is less than Five Million
Dollars ($5,000,000).

 

6

--------------------------------------------------------------------------------


 

“Series A2 Supplement” or “Supplement” means this Supplement, as amended,
modified or supplemented from time to time in accordance with the terms of this
Supplement.

 

“Series A2 Supplemental Principal Payment Amount” means, for the Series A2 Notes
on any Payment Date, the amount of a Series A Supplemental Principal Payment
Amount allocated and paid to the holders of the Series A2 Notes on such Payment
Date in accordance with the provisions of Sections 3.13 and 3.14(b) of the
Indenture and Sections 2.05(a) and 3.02 hereof.

 

“Series A2 Transaction Documents” means any and all of this Supplement, the
Series A2 Notes and the Series A2 Note Purchase Agreement, as any of the
foregoing may from time to time be amended, modified, supplemented or renewed.

 

“Series B2 Loan” means, individually or in the aggregate, a loan to WEST by the
holder or holders of the Series B2 Notes pursuant to the Series B2 Supplement
and the Series B2 Note Purchase Agreement.

 

“Series B2 Note Purchase Agreement” means the Series B2 Note Purchase and Loan
Agreement, dated as of August 9, 2005, among WEST, Willis and the Series B2
Noteholders, as the same may be amended, modified or supplemented from time to
time in accordance with its terms.

 

“Series B2 Noteholders” means, on the Closing Date, the Initial Purchasers and,
at any time of determination thereafter, any person in whose name a Series B2
Note is registered in the Register.

 

“Series B2 Supplement” means the Series B2 Supplement to the Indenture, dated as
of August 9, 2005, between WEST and the Indenture Trustee, as amended, modified
or supplemented from time to time in accordance with its terms.

 

“Series Issuance Date” means, for the Series A2 Notes, August 9, 2005

 

“Specified Period” means, for the Series A2 Notes, one month.

 

“Taxes” shall have the meaning set forth in Section 2.10(a).

 

“Tax Benefit” shall have the meaning set forth in Section 2.10(a).

 

“Willis” means Willis Lease Finance Corporation, a Delaware corporation.

 

(b)                                 The conventions of construction and usage
set forth in Section 1.02 of the Indenture are hereby incorporated by reference
in this Supplement.

 

ARTICLE II

CREATION OF THE SERIES A2 NOTES

 

Section 2.01                                Designation.  (a)  There is hereby
created a Series of Series A Warehouse Notes to be issued pursuant to the
Indenture and this Supplement and to be known as the “Willis

 

7

--------------------------------------------------------------------------------


 

Engine Securitization Trust Series A2 Floating Rate Secured Notes,” referred to
herein as the “Series A2 Notes.”  The Series A2 Notes will be issued with
aggregate Maximum Principal Balances in the amount of $100,000,000.00 (which
aggregate Maximum Principal Balances may be increased up to $150,000,000
pursuant to Section 2.03(d) hereof) and will not have priority over any other
Series of Series A Notes except to the extent set forth in the Supplement for
such other Series and Section 3.14 of the Indenture.  The Series Issuance Date
of the Series A2 Notes is August 9, 2005.  The Series A2 Notes are classified as
“Warehouse Notes,” “Series A Warehouse Notes,” “Series A Notes” and “Floating
Rate Notes,” as each such term is used in the Indenture.  The Series A2 Notes
will be rated on the Closing Date by each of Moody’s and Fitch.

 

(b)                                 The first Payment Date with respect to the
Series A2 Notes shall be on September 15, 2005.

 

(c)                                  Payments of principal on the Series A2
Notes shall be payable from funds on deposit in the Series A2 Series Account or
otherwise at the times and in the amounts set forth in Article III of the
Indenture and Sections 2.04, 2.05, 2.06 and 3.02 of this Supplement.  The
Minimum Principal Payment Amount and Scheduled Principal Payment Amounts for the
Series A2 Notes shall be calculated on the date on which a Conversion Event
occurs in accordance with the terms of the Indenture and Section 2.05 of this
Supplement.

 

(d)                                 WEST shall pay Issuance Expenses out of the
proceeds of the Series A2 Notes on the Series Issuance Date.

 

(e)                                  In the event that any term or provision
contained herein shall conflict with or be inconsistent with any term or
provision contained in the Indenture, the terms and provisions of this
Supplement shall govern.

 

Section 2.02                                Authentication and Delivery.  (a) 
On the Series Issuance Date, WEST shall sign, and shall direct the Indenture
Trustee in writing pursuant to Section 2.01(c) of the Indenture to duly
authenticate, and the Indenture Trustee, upon receiving such direction,
(i) shall authenticate, subject to compliance with the conditions precedent set
forth in Section 5.01 hereof, the Series A2 Notes in accordance with such
written directions, and (ii) subject to compliance with the conditions precedent
set forth in Section 4.01 hereof, shall deliver such Series A2 Notes to the
Series A2 Noteholders in accordance with such written directions.

 

(b)                                 The Series A2 Notes are not being registered
with the SEC and may not be sold, transferred or otherwise disposed of except to
Institutional Accredited Investors and QIB’s that deliver an Investment Letter
to the Indenture Trustee in compliance with the provisions of the Indenture and
that, prior to the occurrence of a Conversion Event, are Eligible Transferees
and execute and deliver an Assignment and Assumption with respect to the
Series A2 Note Purchase Agreement.

 

(c)                                  The Series 2005-1 Notes shall be
represented by one or more Definitive Notes issued to the Series A2 Noteholders
until the occurrence of a Conversion Event.  After the occurrence of a
Conversion Event, any Series A2 Noteholder that is a QIB may exchange its
Definitive Note for an interest in a Series A2 144A Book Entry Note in
accordance with the requirements of the Indenture.

 

8

--------------------------------------------------------------------------------


 

(d)                                 The Series A2 Notes shall be executed by
manual or facsimile signature on behalf of WEST by any officer of the Owner
Trustee and shall be substantially in the form of Exhibit A hereto, as
applicable, with the appropriate legend required by Section 2.02 of the
Indenture inscribed on the face thereof.

 

(e)                                  The Series A2 Notes shall be issued in
minimum denominations of $100,000 and in integral multiples of $1,000 in excess
thereof.

 

Section 2.03                                Loans under the Series A2 Notes. 
(a)  WEST shall have the right, pursuant to this Supplement and the Series A2
Note Purchase Agreement, to borrow Loans from the Series A2 Noteholders, and
each Series A2 Noteholders has severally agreed, pursuant to the Series A2 Note
Purchase Agreement, to make Loans, in each case in proportion to, and up to the
amounts of, its respective Maximum Commitments of the Series A2 Noteholders, on
the Initial Closing Date and on any Business Day (a “Funding Date”) thereafter
and prior to the date on which a Conversion Event occurs, subject to the
satisfaction of all applicable conditions precedent set forth in Article IV
hereof and in Article III of the Series A2 Note Purchase Agreement.  Each such
Loan shall increase the Outstanding Principal Balance of the Series A2 Notes
held by such Series A2 Noteholder.  The Indenture Trustee shall maintain a
record of all Loans and repayments made on the Series A2 Notes and absent
manifest error such records shall be conclusive.

 

(b)                                 Each Funding Request for Loans after the
Initial Closing Date shall constitute a reaffirmation by WEST that (1) no Event
of Default, Servicer Termination Event or Early Amortization Event has occurred
and is continuing, or would result from the making of such Loan, as of the date
of the Funding Request and (2) the representations and warranties of WEST
contained in the Series A2 Transaction Documents are true, correct and complete
in all material respects to the same extent as though made on and as of the date
of the Funding Request, except to the extent such representations and warranties
specifically relate to an earlier date, in which event they shall be true,
correct and complete in all material respects as of such earlier date.

 

(c)                                  WEST shall use the proceeds of the Loans
made on the Initial Closing Date for the purposes described in the Offering
Memorandum and shall use the proceeds of the Loans made on each subsequent
Funding Date for any or all of the following purposes: (i) to acquire the Third
Remaining Engine, (ii) to acquire Additional Engines or to fund Discretionary
Engine Modifications (including Qualified Engine Modifications), in each case
whether or not such acquisition or funding is in connection with a Replacement
Exchange, or (iii) to increase the Available Collections Amount on any Payment
Date by depositing all or a portion of the proceeds of a Loan in the Collections
Account, provided that the use of any Loan to increase the Available Collections
Amount shall be subject to the Available Collections Amount on such Payment Date
being in an amount, calculated without the proceeds of such Loan, sufficient to
fund the payment in full of accrued Base Interest on all Series B Notes on such
Payment Date and all amounts ranking senior thereto as provided in Section 3.13
of the Indenture.

 

(d)                                 WEST may elect to increase the aggregate
Maximum Principal Balances of the Series A2 Notes and the aggregate Maximum
Commitments of the Series A2 Noteholders to an amount greater than $100,000,000
but not in excess of $150,000,000, subject to the receipt

 

9

--------------------------------------------------------------------------------


 

of (i) the prior written consent of all of the Series A2 Noteholders and (ii) a
Rating Agency Confirmation, provided that, as a condition of any such increase,
the Maximum Principal Balances of the Series B2 Notes and the Maximum
Commitments of the Series B2 Noteholders shall be increased by a proportionate
amount, such increase to be made as provided in the Series B2 Supplement and the
Series B2 Note Purchase Agreement.  Any increase pursuant to the preceding
sentence shall be applied to increase the Maximum Principal Balances of the
individual Series A2 Notes and the Maximum Commitments of the Series A2
Noteholders proportionately to the Maximum Principal Balances of the Series A2
Notes held by the Series A2 Noteholders immediately prior to such increase, and
such increases shall be deemed to occur without any Series A2 Noteholder having
to surrender its Series A2 Notes in exchange for a new Series A2 Note reflecting
the increased Maximum Principal Balance.

 

(e)                                  WEST may, on any Payment Date upon at least
five Business Days’ notice to the Series A2 Noteholders, terminate in whole or
reduce in part the aggregate Maximum Commitments of the Series A2 Noteholders
and the Maximum Principal Balances of the Series A2 Notes in an aggregate amount
not to exceed the excess of such Maximum Principal Balances over the then
aggregate Outstanding Principal Balance of the Series A2 Notes; provided that
any partial reduction (based on the ratio of the then Maximum Commitments of
such Series prior to such reduction) of the aggregate Maximum Commitments of the
Series A2 Noteholders and the Maximum Principal Balances of the Series A2 Notes
(i) shall be applied pro rata to the individual Maximum Commitments of the
Series A2 Noteholders and the Maximum Principal Balances of the Series A2 Notes,
respectively, and (ii) shall be accompanied by a proportionate partial reduction
of the aggregate Maximum Commitments of the Series B2 Noteholders.  Each notice
of reduction or termination pursuant to this Section 2.03(e) shall be
irrevocable, and such reduction shall be deemed to occur without any Series A2
Noteholder having to surrender its Series A2 Notes in exchange for a new
Series A2 Note reflecting the reduced Maximum Principal Balance.

 

(f)                                    WEST may, on any Payment Date prior to
the occurrence of a Conversion Event terminate the agreements of the Series A2
Noteholders to make Loans and repay the Outstanding Principal Balance of the
Series A2 Notes for the Redemption Price, upon (a) at least five (5) Business
Days’ prior written notice to each Series A2 Noteholder, with a copy to the
Indenture Trustee, specifying the proposed Payment Date of such termination, and
(b) payment in full of (i) the principal of, and interest on, the Series A2
Notes, (ii) Increased Costs, if any, and (iii) all other amounts then due and
payable (or that become due and payable as a result of such reduction) to a
Series A2 Noteholder under this Agreement, the Supplement and the Indenture and
(c) the simultaneous termination of the commitments of the Series B2 Noteholders
and the payment in full of all amounts owing with respect to the Series B2
Notes.

 

(g)                                 If any Series A2 Noteholder shall default on
its obligation to make a Loan on any Funding Date, one or more of the other
Series A2 Noteholders may elect (but shall not be required) to make the Loan of
the defaulting Series A2 Noteholder.  In such event, the Maximum Principal
Balance of the Series A2 Note held by the defaulting Series A2 Noteholder and
the Maximum Commitment of the Series A2 Noteholder shall be reduced by the
amount of the Loan so made, and the Maximum Principal Balance of the Series A2
Note held by the Series A2 Noteholder making such Loan and the Maximum
Commitment of such Series A2 Noteholder shall be increased by the amount of such
Loan.

 

10

--------------------------------------------------------------------------------


 

(h)                                 Upon the occurrence of a Conversion Event,
(i) the right of WEST to borrow under the Series A2 Notes shall terminate,
(ii) Conversion Step-Up Interest shall begin to accrue on the Outstanding
Principal Balance of the Series A2 Notes as provided in Section 2.04(a), and
(iii) the Outstanding Principal Balance of the Series A2 Notes shall become
payable as provided in Section 2.05(a) and (b), provided, however, that, if all
of the Series A2 Noteholders elect to waive the occurrence of any Conversion
Event, such Conversion Event shall be disregarded as long as such waiver is in
effect; provided, further, that, if WEST subsequently cures an Early
Amortization Event, Event of Default or Servicer Termination Event that resulted
in a Conversion Event that was not so waived, WEST may request the Series A2
Noteholders to waive the original occurrence of such Conversion Event, Event of
Default or Servicer Termination Event and rescind and revoke the consequences
described in clause (i), (ii) and (iii) of this Section 2.04(h) occurring as a
result of such Conversion Event, which waiver, rescission and revocation shall
be effective only if Series A2 Noteholders representing 100% of the Outstanding
Principal Balance of the Series A2 Notes consent thereto.  The termination of
any waiver pursuant to the provisos in the preceding sentence shall be treated
as the occurrence on the date of such termination of the Conversion Event that
was the subject of the waiver.

 

Section 2.04                                Interest Payments; Commitment Fee.

 


(A)                                  INTEREST ON SERIES A2 NOTES.  INTEREST
SHALL ACCRUE (I) AT THE SERIES A2 STATED RATE ON THE OUTSTANDING PRINCIPAL
BALANCE OF EACH SERIES A2 NOTE DURING ALL OR EACH PORTION OF EACH INTEREST
ACCRUAL PERIOD FROM THE CLOSING DATE TO (BUT EXCLUDING) THE DATE ON WHICH A
CONVERSION EVENT OCCURS, AND (II) AT A COMBINED RATE EQUAL TO THE SUM OF THE
SERIES A2 STATED RATE AND THE SERIES A2 CONVERSION STEP-UP RATE ON THE
OUTSTANDING PRINCIPAL BALANCE OF EACH SERIES A2 NOTE DURING ALL OR THE PORTION
OF EACH INTEREST ACCRUAL PERIOD FROM AND AFTER THE DATE ON WHICH A CONVERSION
EVENT OCCURS, IN EACH CASE ON THE BASIS OF ACTUAL DAYS ELAPSED OVER A YEAR OF
360 DAYS AND SHALL BE DUE AND PAYABLE IN ARREARS ON EACH PAYMENT DATE FOR THE
INTEREST ACCRUAL PERIOD ENDING ON SUCH PAYMENT DATE.  THE SERIES A2 STATED
INTEREST AMOUNT AND THE SERIES A2 CONVERSION STEP-UP INTEREST AMOUNT FOR EACH
INTEREST ACCRUAL PERIOD SHALL BE CALCULATED SEPARATELY AND PAID SEPARATELY AS
PROVIDED IN SECTION 3.13 OF THE INDENTURE AND SECTION 3.02 HEREOF.  ALL AMOUNTS
OF THE SERIES A2 STATED INTEREST AMOUNT AND THE SERIES A2 CONVERSION STEP-UP
INTEREST AMOUNT SHALL BE DUE AND PAYABLE ON THE EARLIER TO OCCUR OF (I) THE DATE
ON WHICH THE SERIES A2 NOTES HAVE BEEN ACCELERATED IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 4.02 OF THE INDENTURE AND (II) THE SERIES A2 FINAL
MATURITY DATE.  ON EACH REFERENCE DATE, THE INDENTURE TRUSTEE SHALL PROMPTLY
DELIVER A WRITTEN NOTICE TO THE SERIES A2 NOTEHOLDERS SPECIFYING THE SERIES A2
STATED RATE FOR THE RELATED INTEREST ACCRUAL PERIOD.

 


(B)                                 COMMITMENT FEE ON SERIES A2 NOTES.  THE
SERIES A2 COMMITMENT FEE SHALL ACCRUE AT THE SERIES A2 COMMITMENT FEE RATE ON
THE UNUSED COMMITMENT OF THE SERIES A2 NOTEHOLDERS DURING ALL OR THE PORTION OF
EACH INTEREST ACCRUAL PERIOD FROM THE CLOSING DATE TO (BUT EXCLUDING) THE DATE
ON WHICH A CONVERSION EVENT OCCURS.  THE SERIES A2 COMMITMENT FEE AMOUNT SHALL
BE CALCULATED ON THE BASIS OF ACTUAL DAYS ELAPSED OVER A YEAR OF 360 DAYS AND
SHALL BE DUE AND PAYABLE IN ARREARS ON EACH PAYMENT DATE FOR THE INTEREST
ACCRUAL PERIOD ENDING ON (BUT EXCLUDING) SUCH PAYMENT DATE.

 


(C)                                  ADDITIONAL INTEREST.  IF WEST SHALL FAIL TO
PAY IN FULL (I) ANY SERIES A2 STATED INTEREST AMOUNT, SERIES A2 CONVERSION
STEP-UP INTEREST AMOUNT OR SERIES A2 COMMITMENT FEE

 

11

--------------------------------------------------------------------------------


 


ON ANY SERIES A2 NOTE WHEN DUE, (II) ANY SERIES A2 INCREASED COSTS OR (III) ANY
OTHER AMOUNT BECOMING DUE UNDER THIS SUPPLEMENT (OTHER THAN PAYMENTS OF
PRINCIPAL ON THE SERIES A2 NOTES), WEST SHALL, FROM TIME TO TIME, PAY SERIES A2
ADDITIONAL INTEREST ON SUCH UNPAID AMOUNTS, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, TO, BUT NOT INCLUDING, THE DATE OF ACTUAL PAYMENT (AFTER AS WELL
AS BEFORE JUDGMENT), FOR THE PERIOD DURING WHICH SUCH INTEREST OR OTHER AMOUNT
SHALL BE UNPAID FROM THE DUE DATE OF SUCH PAYMENT TO THE DATE OF ACTUAL PAYMENT
THEREOF.  ANY SUCH SERIES A2 ADDITIONAL INTEREST SHALL BE PAYABLE AT THE TIMES
AND SUBJECT TO THE PRIORITIES SET FORTH IN SECTION 3.02 OF THIS SUPPLEMENT AND
SECTION 3.13 OF THE INDENTURE.  ALL AMOUNTS OF THE SERIES A2 ADDITIONAL INTEREST
SHALL BE DUE AND PAYABLE ON THE EARLIER TO OCCUR OF (I) THE DATE ON THE
SERIES A2 NOTES HAVE BEEN ACCELERATED IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 4.02 OF THE INDENTURE AND (II) THE SERIES A2 FINAL MATURITY DATE.

 


(D)                                 MAXIMUM INTEREST RATE.  IN NO EVENT SHALL
THE INTEREST CHARGED WITH RESPECT TO A SERIES A2 NOTE EXCEED THE MAXIMUM AMOUNT
PERMITTED BY APPLICABLE LAW.  IF AT ANY TIME THE SERIES A2 INTEREST AMOUNT
CHARGED WITH RESPECT TO THE SERIES A2 NOTES EXCEEDS THE MAXIMUM RATE PERMITTED
BY APPLICABLE LAW, THE RATE OF INTEREST TO ACCRUE PURSUANT TO THIS SUPPLEMENT
AND SUCH SERIES A2 NOTE SHALL BE LIMITED TO THE MAXIMUM RATE PERMITTED BY
APPLICABLE LAW, BUT ANY SUBSEQUENT REDUCTIONS IN ONE-MONTH LIBOR SHALL NOT
REDUCE THE INTEREST TO ACCRUE ON SUCH SERIES A2 NOTE BELOW THE MAXIMUM AMOUNT
PERMITTED BY APPLICABLE LAW UNTIL THE TOTAL AMOUNT OF INTEREST ACCRUED ON SUCH
SERIES A2 NOTE EQUALS THE AMOUNT OF INTEREST THAT WOULD HAVE ACCRUED IF A
VARYING RATE PER ANNUM EQUAL TO THE INTEREST RATE HAD AT ALL TIMES BEEN IN
EFFECT.  IF THE TOTAL AMOUNT OF INTEREST PAID OR ACCRUED ON THE SERIES A2 NOTE
UNDER THE FOREGOING PROVISIONS IS LESS THAN THE TOTAL AMOUNT OF INTEREST THAT
WOULD HAVE ACCRUED IF THE INTEREST RATE HAD AT ALL TIMES BEEN IN EFFECT, WEST
AGREES TO PAY TO THE SERIES A2 NOTEHOLDERS AN AMOUNT EQUAL TO THE DIFFERENCE
BETWEEN (A) THE LESSER OF (I) THE AMOUNT OF INTEREST THAT WOULD HAVE ACCRUED IF
THE MAXIMUM RATE PERMITTED BY APPLICABLE LAW HAD AT ALL TIMES BEEN IN EFFECT, OR
(II) THE AMOUNT OF INTEREST THAT WOULD HAVE ACCRUED IF THE INTEREST RATE HAD AT
ALL TIMES BEEN EQUAL TO THE SERIES A2 INTEREST AMOUNT, AND (B) THE AMOUNT OF
INTEREST ACCRUED IN ACCORDANCE WITH THE OTHER PROVISIONS OF THIS SUPPLEMENT.

 

Section 2.05                                Payments of Principal.  (a)  On each
Payment Date prior to the date on which a Conversion Event occurs on which there
is a Senior Borrowing Base Deficiency, principal shall be payable on the
Series A2 Notes out of the Series A Supplemental Principal Payment Amount, to
the extent and as provided in Sections 3.13 and 3.14(b) of the Indenture and in
Section 3.02 hereof, provided that, on any Payment Date prior to the date on
which a Conversion Event occurs, the Series A2 Notes shall be treated as
Warehouse Notes for purposes of Section 3.14(b) of the Indenture and, on any
Payment Date on or after a Conversion Event, the Series A2 Notes shall be
treated as other than Warehouse Notes for such purposes.

 

(b)                                 (i)  Within ten (10) Business Days after the
occurrence of a Conversion Event (or, if earlier, by the first Payment Date
following the occurrence of a Conversion Event), WEST shall cause the
Administrative Agent to prepare and deliver to the Indenture Trustee and the
Series A2 Noteholders a schedule of the Minimum Targeted Principal Balances and
Scheduled Targeted Principal Balances for the Series A2 Notes substantially in
the form of Schedules 1 and 2 attached hereto, respectively, each calculated
using the Outstanding Principal Balance of the Series A2 Notes as of the close
of business on the date on which the Conversion Event occurs.  In each case, the
first Payment Date in the schedule shall be on the first Payment

 

12

--------------------------------------------------------------------------------


 

Date after the date on which a Conversion Event occurs.  If the Series A2
Noteholders subsequently waive the occurrence of Conversion Events as provided
in Section 2.03(f), the schedule delivered pursuant to this
Section 2.05(b)(i) shall be of no further force and effect and, upon the
termination of such waiver or the subsequent occurrence of a Conversion Event
that is not waived by the Series A2 Noteholders, the Administrative Agent shall
deliver a new schedule in accordance with this Section 2.01(b)(i), calculated as
of the date of such termination or the date of such Conversion Event, as
applicable.

 

(ii)                                  On each Payment Date after a Conversion
Event, the Minimum Principal Payment Amount and the Scheduled Principal Payment
Amount calculated for the Series A2 Notes for each such Payment Date shall be
payable to the Holders of the Series A2 Notes on each such Payment Date from
amounts deposited in the Series A2 Series Account on such Payment Date as
provided in Section 3.13 of the Indenture and Section 3.02 of this Supplement. 
So long as an Early Amortization Event or an Event of Default is then
continuing, the Outstanding Principal Balance of the Series A2 Notes shall be
payable on each such Payment Date to the extent that amounts are available for
such purpose in accordance with the provisions of Section 3.13 of the Indenture
and Section 3.02 of this Supplement.  The then Outstanding Principal Balance of
all Series A2 Notes shall be due and payable on the earlier to occur of (i) the
date on which the Series A2 Notes have been accelerated in accordance with the
provisions of Section 4.02 of the Indenture and (ii) the Series A2 Final
Maturity Date.

 

(c)                                  WEST will have the option to prepay, on any
Payment Date after a Conversion Event (each such Payment Date, an “Optional
Redemption Date”) all, or any portion, of the Outstanding Principal Balance of
the Series A2 Notes on such Payment Date, in a minimum amount of Two Hundred
Fifty Thousand Dollars ($250,000), for the Redemption Price together with
accrued interest thereon to the date of such prepayment.  WEST may not make such
prepayment from funds in the Collections Account, except to the extent that
funds in the Collections Account would otherwise be payable to WEST in
accordance with the terms of this Supplement and the Indenture and may make any
such prepayment in part from funds in the Series A2 Series Account or the Senior
Restricted Cash Account, provided that funds in such Accounts may be used to
fund a prepayment in whole but not in part.  Any Optional Redemption in
connection with a Refinancing funded with the proceeds of Additional Notes must
be in whole, and any other Optional Redemption financed with funds other than
funds in the Collections Account or the proceeds of Additional Notes may be
whole or in part.

 

(d)                                 If there is any Balance in the Engine
Acquisition Account at the end of the Delivery Period beginning on the Initial
Closing Date, the portion thereof allocated to the Series A2 Notes in accordance
with Section 3.15(b) of the Indenture shall be applied to the prepayment of the
Series A2 Notes as provided in Section 3.16 of the Indenture on the next
succeeding Payment Date (the “Acquisition Redemption Date”) after the end of
such Delivery Period.

 

(e)                                  The Minimum Targeted Principal Balances and
the Scheduled Targeted Principal Balances for the Series A2 Notes, as determined
pursuant to Section 2.05(b)(i) hereof, shall be adjusted at the times and in the
manner indicated in Section 3.18 of the Indenture.

 

13

--------------------------------------------------------------------------------


 

Section 2.06                                Series A2 Final Maturity Date.  The
unpaid principal amount of the Series A2 Notes together with all unpaid interest
(including all Additional Interest and Conversion Step-Up Interest), fees,
expenses, costs and other amounts payable by WEST pursuant to the terms of the
Indenture, this Supplement and the other Series A2 Transaction Documents shall
be due and payable in full on the earlier to occur of (i) the date on which the
Series A2 Notes have been accelerated in accordance with the provisions of
Section 4.02 of the Indenture and (ii) the Series A2 Final Maturity Date.

 

Section 2.07                                Manner of Payments.  All payments of
principal and interest on the Series A2 Notes payable on each Payment Date shall
be paid to the Series A2 Noteholders reflected in the Register as of the related
Record Date by wire transfer of immediately available funds for receipt prior to
1:00 p.m.  (New York City time) on such Payment Date.  Any payments received by
the Series A2 Noteholders after 1:00 p.m.  (New York City time) on any day shall
be considered to have been received on the next succeeding Business Day.

 

Section 2.08                                Increased Costs.  If due to the
introduction of or any change (including, without limitation, any change by way
of imposition or increase of reserve requirements) in or in the interpretation
of any law or regulation or the imposition of any guideline or request from any
central bank or other Governmental Authority after the Series Issuance Date of
the Series A2 Notes reflecting such change, there shall be an increase in the
cost to a Series A2 Noteholder of making or maintaining any investment in the
Series A2 Note or any interest therein or of agreeing to purchase or invest in
the Series A2 Note or any interest therein, as the case may be (other than by
reason of any interpretation of or introduction of or change in laws or
regulations relating to Taxes or Excluded Taxes), such Series A2 Noteholder
shall promptly submit to WEST, the Administrative Agent and the Indenture
Trustee, a certificate setting forth in reasonable detail, the calculation of
such increased costs incurred by such Series A2 Noteholder.  In determining such
amount, such Series A2 Noteholder may use any reasonable averaging and
attribution methods, consistent with the averaging and attribution methods
generally used by such Series A2 Noteholder in determining amounts of this
type.  The amount of increased costs set forth in such certificate (which
certificate shall, in the absence of manifest error, be prima facie evidence as
to such amount) shall be included in the Series A2 Increased Costs for the
Interest Accrual Period immediately succeeding the date on which such
certificate was delivered (or if such certificate was delivered during the last
Interest Accrual Period, for such last Interest Accrual Period) and to the
extent remaining outstanding, each Interest Accrual Period thereafter until paid
in full.  The Indenture Trustee shall pay such increased costs to such Series A2
Noteholders as part of the Series A2 Increased Costs out of the Available
Collections Amount on each Payment Date as provided in Section 3.13 of the
Indenture and Section 3.02 hereof.

 

Section 2.09                                Increased Capital.  If the
introduction of or any change in or in the interpretation of any law or
regulation or the imposition of any guideline or request from any central bank
or other Governmental Authority reflecting such change after the Series Issuance
Date of the Series A2 Notes affects or would affect the amount of capital
required or expected to be maintained by any Series A2 Noteholder, and such
Series A2 Noteholder determines that the amount of such capital is increased as
a result of (i) the existence of the Series A2 Noteholder’s agreement to make or
maintain an investment in the Series A2 Notes or any interest therein and other
similar agreements or facilities, or (ii) the existence of any agreement by
Series A2 Noteholders to make or maintain an investment in the Series A2 Notes
or any interest therein or

 

14

--------------------------------------------------------------------------------


 

to fund any such investment and any other commitments of the same type, such
Series A2 Noteholder shall promptly submit to WEST, the Administrative Agent and
the Indenture Trustee a certificate setting forth, in reasonable detail, the
calculation of the additional amounts required to compensate such Series A2
Noteholder in light of such circumstances.  In determining such amount, such
Series A2 Noteholder may use any reasonable averaging and attribution methods,
consistent with the averaging and attribution methods generally used by such
Series A2 Noteholder in determining amounts of this type.  The amount set forth
in such certificate (which certificate shall, in the absence of manifest error,
be prima facie evidence as to such amount) shall be included in the Series A2
Increased Costs for the Interest Accrual Period immediately succeeding the date
on which such certificate was delivered, and to the extent remaining
outstanding, each Interest Accrual Period thereafter until paid in full.  The
Indenture Trustee shall pay such increased costs to such Series A2 Noteholders
as part of the Series A2 Increased Costs out of the Available Collections Amount
on each Payment Date as provided in Section 3.13 of the Indenture and
Section 3.02 hereof.

 

Section 2.10                                Payments of Principal and Interest. 
(a)  Any and all payments and deposits required to be made under this Agreement,
the Series A2 Notes or the Indenture by WEST or the Indenture Trustee to or for
the benefit of a Series A2 Noteholder shall be made, to the extent allowed by
law, free and clear of and without deduction for any and all present or future
taxes, levies, imposts, deductions, charges or withholdings, and all liabilities
with respect thereto, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority.  If, as a result of any change in law,
treaty or regulation or in the interpretation or administration thereof by any
governmental or regulatory agency or body charged with the administration or
interpretation thereof, or the adoption of any law, treaty or regulation, any
taxes, levies, imposts, duties, charges or fees (all of the foregoing
collectively, “Taxes”)are required to be withheld from any amount payable to any
Series A2 Noteholder hereunder, the amount so payable to such Series A2
Noteholder shall be increased to the extent necessary to yield to such Series A2
Noteholder (after payment of all taxes, levies, imposts, duties, charges or
fees) the amount stated to be payable to such Series A2 Noteholder hereunder
(such increase and any similar increase described in this Section 2.10(a), a
“Section 2.10(a) Amount”); provided, however, that this sentence shall not apply
with respect to (i) income taxes (including, without limitation, branch profits
taxes, minimum taxes and taxes computed under alternative methods, at least one
of which is based on net income) and franchise taxes that are based on income or
any other tax upon or measured by income or gross receipts imposed on any
Series A2 Noteholder, in each case, as a result of a present or former
connection (other than any connection arising out of the transactions
contemplated by this Agreement) between the jurisdiction of the government or
taxing authority imposing such tax and such Series A2 Noteholder; (ii) any
taxes, levies, imposts, duties, charges or fees that would not have been imposed
but for the failure by such Series A2 Noteholder to provide and keep current any
certification or other documentation permitted by Applicable Law to be delivered
by such Series A2 Noteholder and required to qualify for an exemption from or
reduced rate thereof; (iii) any taxes, levies, imposts, duties, charges or fees
imposed as a result of a change by any Series A2 Noteholder of the office
through which the Series A2 Note or any interest hereunder is acquired,
accounted for or booked as a result of the sale, transfer or assignment by any
Series A2 Noteholder of its interest hereunder, other than any such taxes,
levies, imposts, duties, charges or fees imposed as a result of any such change
or adoption occurring after any such Series A2 Note or interest therein is
acquired, accounted for or booked; (iv) taxes measured by income, gross
receipts, assets or

 

15

--------------------------------------------------------------------------------


 

capital of any Series A2 Noteholder by the taxing authority of the jurisdiction
where such Series A2 Noteholder is organized, incorporated, managed, controlled
or is considered to be doing business or in which it maintains an office, branch
or agency (other than Taxes imposed on the gross amount of any payments made to
such Series A2 Noteholder under this Agreement without regard to such place of
origination or incorporation, such management or control, the conduct of such
business or the maintenance of such office, branch or agency); (v) any Taxes
imposed on such Series A2 Noteholder as a result of payments not related to this
Agreement; and (vi) any withholding tax with respect to any Series A2 Noteholder
that has not provided the documentation referred to in Section 2.10(d) (all such
exclusions being hereinafter called “Excluded Taxes”).  To the extent that any
Series A2 Noteholder actually realizes a tax benefit on its income tax returns
(whether by reason of a deduction, credit or otherwise) (a “Tax Benefit”) for a
given year that is attributable to the payment by WEST or the Indenture Trustee
of any such Taxes on behalf of such Series A2 Noteholder, such Series A2
Noteholder shall reimburse WEST for the amount of such Tax Benefit, it being
understood that the taking of any action to realize any Tax Benefit shall be
within the sole discretion of such Series A2 Noteholder; provided, however, that
for purposes of reimbursing WEST, such Series A2 Noteholder shall calculate the
amount of the Tax Benefit realized that is attributable to WEST’s or the
Indenture Trustee’s payment of such Taxes on behalf of such Series A2 Noteholder
as if such Series A2 Noteholder realized or received such Tax Benefit pro rata
with all other Tax Benefits available to it for such year.

 

(b)                                 Each of WEST and, to the extent not
prohibited by Applicable Law (including the Code), each Series A2 Noteholder
agrees that, with respect to all Federal, state and local income taxes, it will
treat the Series A2 Note as indebtedness.

 

(c)                                  Any Section 2.10(a) Amounts payable to a
Series A2 Noteholder hereunder shall be included in the Series A2 Increased
Costs (i) for the Interest Accrual Period in respect of which the payment
subject to withholding is made and (ii) to the extent remaining outstanding,
each Interest Accrual Period thereafter until paid in full.  The Indenture
Trustee shall pay such Section 2.10(a) Amounts to the Series A2 Noteholders as
part of the Series A2 Increased Costs out of the Available Collections Amount on
each Payment Date as provided in Section 3.13 of the Indenture and Section 3.02
hereof.

 

(d)                                 Each Series A2 Noteholder not organized
under the laws of the United States or a State thereof shall, to the extent that
it is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes (other than withholding
Taxes), provide a W-8 ECI, W-8 BEN or any other information and documentation
that may be necessary in order to obtain such exemption.

 

Section 2.11                                Breakage Costs.  If (i) any payment
of principal on any Loan is made on a day other than a Payment Date, or (ii) any
Loan requested by WEST is not, for any reason whatsoever related to a default or
nonperformance by WEST, made or effectuated, as the case may be, on the date
specified therefor, WEST shall indemnify the Series A2 Noteholders against any
reasonable loss, cost or expense incurred by the Series A2 Noteholders,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by the Series A2 Noteholders to fund or
maintain such Loan during such Interest Accrual Period.  The Indenture

 

16

--------------------------------------------------------------------------------


 

Trustee shall pay any amounts due under this Section 2.11 to the Series A
Noteholders as part of the Series A2 Increased Costs out of the Available
Collections Amount on each Payment Date as provided in Section 3.13 of the
Indenture and Section 3.02 hereof.

 

Section 2.12                                Restrictions on Transfer.  On the
Closing Date, WEST shall sell the Series A2 Notes to the Series A2 Noteholders
pursuant to the Series A2 Note Purchase Agreement and deliver such Series A2
Notes in accordance herewith and therewith.  Thereafter, no Series A2 Note may
be sold, transferred or otherwise disposed of except in compliance with the
provisions of the Indenture, this Supplement and the Series A2 Note Purchase
Agreement.  Except as provided herein and in the Indenture, the Indenture
Trustee shall have no obligations or duties with respect to determining whether
any transfers of the Series A2 Notes are made in accordance with the Securities
Act or any other law; provided that with respect to Definitive Notes, the
Indenture Trustee shall enforce such transfer restrictions in accordance with
the terms set forth in this Supplement.  Prior to the occurrence of a Conversion
Event, the Indenture Trustee shall not register any transfer of a Series A2
Note, in whole or in part, unless the transferee of such Series A2 Note is an
Eligible Transferee and executes and delivers to the Indenture Trustee an
Assignment and Assumption of the transferor’s obligations under the Series A2
Note Purchase Agreement to make Loans in an amount equal to the excess of the
Maximum Principal Balance of the Series A2 Note being transferred at the time of
transfer over the Outstanding Principal Balance of such Series A2 Note at such
time.

 

Section 2.13                                Payment Date Schedule.  The
Administrative Agent shall distribute a copy of each Payment Date
Schedule delivered pursuant to Section 3.12(e) of the Indenture to the Series A2
Noteholders.

 

ARTICLE III

SERIES A2 SERIES ACCOUNT AND ALLOCATION AND
APPLICATION OF AMOUNTS THEREIN

 

Section 3.01                                Series A2 Series Account.  The
Indenture Trustee shall establish on the Closing Date pursuant to Section 3.09
of the Indenture and shall maintain, so long as any Series A2 Note is
Outstanding, an Eligible Account which shall be designated as the “Series A2
Series Account,” which account shall be held in the name of the Indenture
Trustee for the benefit of the Series A2 Noteholders.  All deposits of funds by,
or for the benefit of, the Series A2 Noteholders from the Collections Account
and the Senior Restricted Cash Account shall be accumulated in, and withdrawn
from, the Series A2 Series Account in accordance with the provisions of the
Indenture and this Supplement.

 

Section 3.02                                Distributions from Series A2
Series Account.  On each Payment Date, the Indenture Trustee shall distribute
funds then on deposit in the Series A2 Series Account in accordance with the
provisions of either subsection (a), (b) or (c) of this Section 3.02.

 

(a)                                  If neither an Early Amortization Event nor
an Indenture Event of Default shall have occurred and be continuing with respect
to any Series of Notes:

 

17

--------------------------------------------------------------------------------


 

(I)                                     TO EACH HOLDER OF A SERIES A2 NOTE ON
THE RELATED RECORD DATE, AN AMOUNT EQUAL TO ITS PRO RATA PORTION OF THE
SERIES A2 STATED INTEREST AMOUNT AND SERIES A2 COMMITMENT FEE AMOUNT, IF ANY,
FOR EACH SUCH PAYMENT DATE;

 

(II)                                  ON EACH PAYMENT DATE AFTER A CONVERSION
EVENT, TO EACH HOLDER OF A SERIES A2 NOTE ON THE RELATED RECORD DATE, AN AMOUNT
EQUAL TO ITS PRO RATA PORTION OF THE MINIMUM PRINCIPAL PAYMENT AMOUNT THEN DUE
AND PAYABLE TO THE HOLDERS OF THE SERIES A2 NOTES ON SUCH PAYMENT DATE;

 

(III)                               ON EACH PAYMENT DATE AFTER A CONVERSION
EVENT, TO EACH HOLDER OF A SERIES A2 NOTE ON THE RELATED RECORD DATE, AN AMOUNT
EQUAL TO ITS PRO RATA PORTION OF THE SCHEDULED PRINCIPAL PAYMENT AMOUNT THEN DUE
AND PAYABLE TO THE HOLDERS OF THE SERIES A2 NOTES ON SUCH PAYMENT DATE;

 

(IV)                              TO EACH HOLDER OF A SERIES A2 NOTE ON THE
RELATED RECORD DATE, AN AMOUNT EQUAL TO ITS PRO RATA PORTION OF THE SERIES A
SUPPLEMENTAL PRINCIPAL PAYMENT AMOUNT (IF ANY) THEN DUE AND PAYABLE TO THE
HOLDERS OF THE SERIES A2 NOTES ON SUCH PAYMENT DATE UNTIL THE SERIES A2 NOTE
PRINCIPAL BALANCE HAS BEEN REDUCED TO ZERO;

 

(V)                                 TO EACH HOLDER OF A SERIES A2 NOTE ON THE
RELATED RECORD DATE, AN AMOUNT EQUAL TO ITS PRO RATA PORTION OF ANY SERIES A2
ADDITIONAL INTEREST AMOUNT AND SERIES A2 CONVERSION STEP-UP INTEREST THEN DUE
AND PAYABLE BY WEST TO THE SERIES A2 NOTEHOLDERS;

 

(VI)                              TO EACH HOLDER OF A SERIES A2 NOTE, ON A PRO
RATA BASIS, AN AMOUNT EQUAL TO THE NOTEHOLDER INDEMNIFIED AMOUNTS OWING TO SUCH
SERIES A2 NOTEHOLDER; AND

 

(VII)                           AFTER PAYMENT IN FULL OF THE FOREGOING AMOUNTS
PURSUANT TO THIS SECTION 3.02 OF THIS SUPPLEMENT, TO WEST, ANY REMAINING AMOUNTS
THEN ON DEPOSIT IN THE SERIES A2 SERIES ACCOUNT.

 

(b)                                 If either an Early Amortization Event or an
Event of Default (or combination of both) has occurred and is then continuing,
so long as the Indenture Trustee shall not have received a Collateral
Liquidation Notice:

 

(I)                                     TO EACH HOLDER OF A SERIES A2 NOTE ON
THE RELATED RECORD DATE, AN AMOUNT EQUAL TO ITS PRO RATA PORTION OF THE
SERIES A2 STATED INTEREST AMOUNT AND SERIES A2 COMMITMENT FEE AMOUNT, IF ANY,
FOR SUCH PAYMENT DATE;

 

(II)                                  TO EACH HOLDER OF A SERIES A2 NOTE ON THE
RELATED RECORD DATE, AN AMOUNT EQUAL TO ITS PRO RATA PORTION OF THE MINIMUM
PRINCIPAL PAYMENT AMOUNT THEN DUE AND PAYABLE TO THE HOLDERS OF THE SERIES A2
NOTES ON SUCH PAYMENT DATE;

 

(III)                               TO EACH HOLDER OF A SERIES A2 NOTE ON THE
RELATED RECORD DATE, AN AMOUNT EQUAL TO ITS PRO RATA PORTION OF THE SCHEDULED
PRINCIPAL PAYMENT AMOUNT THEN DUE AND PAYABLE TO THE HOLDERS OF THE SERIES A2
NOTES ON SUCH PAYMENT DATE;

 

18

--------------------------------------------------------------------------------


 

(IV)                              TO EACH HOLDER OF A SERIES A2 NOTE ON THE
RELATED RECORD DATE, AN AMOUNT EQUAL TO ITS PRO RATA PORTION OF THE THEN UNPAID
PRINCIPAL BALANCES OF THE SERIES A2 NOTES THEN OUTSTANDING UNTIL THE OUTSTANDING
PRINCIPAL BALANCE OF ALL SERIES A2 NOTES HAS BEEN REDUCED TO ZERO;

 

(V)                                 TO EACH HOLDER OF A SERIES A2 NOTE ON THE
RELATED RECORD DATE, AN AMOUNT EQUAL TO ITS PRO RATA PORTION OF ANY SERIES A2
ADDITIONAL INTEREST AMOUNT AND SERIES A2 CONVERSION STEP-UP INTEREST AMOUNT THEN
DUE AND PAYABLE BY WEST TO THE SERIES A2 NOTEHOLDERS;

 

(VI)                              TO EACH HOLDER OF A SERIES A2 NOTE ON A PRO
RATA BASIS, AN AMOUNT EQUAL TO THE NOTEHOLDER INDEMNIFIED AMOUNTS OWING TO SUCH
SERIES A2 NOTEHOLDER; AND

 

(VII)                           AFTER PAYMENT IN FULL OF THE FOREGOING AMOUNTS
PURSUANT TO THIS SECTION 3.02 OF THIS SUPPLEMENT, TO WEST, ANY REMAINING AMOUNTS
THEN ON DEPOSIT IN THE SERIES A2 SERIES ACCOUNT.

 

(c)                                  If an Event of Default has occurred and is
continuing, and the Indenture Trustee has received a Collateral Liquidation
Notice:

 

(I)                                     TO EACH HOLDER OF A SERIES A2 NOTE ON
THE RELATED RECORD DATE, AN AMOUNT EQUAL TO ITS PRO RATA PORTION OF THE
SERIES A2 STATED INTEREST AMOUNT AND SERIES A2 COMMITMENT FEE AMOUNT, IF ANY,
FOR SUCH PAYMENT DATE;

 

(II)                                  TO EACH HOLDER OF A SERIES A2 NOTE ON THE
RELATED RECORD DATE, AN AMOUNT EQUAL TO ITS PRO RATA PORTION OF THE THEN UNPAID
PRINCIPAL BALANCES OF THE SERIES A2 NOTES THEN OUTSTANDING UNTIL THE SERIES A2
NOTE PRINCIPAL BALANCE HAS BEEN REDUCED TO ZERO;

 

(III)                               TO EACH HOLDER OF A SERIES A2 NOTE ON THE
RELATED RECORD DATE, AN AMOUNT EQUAL TO ITS PRO RATA PORTION OF ANY SERIES A2
ADDITIONAL INTEREST AMOUNT AND SERIES A2 CONVERSION STEP-UP INTEREST AMOUNT THEN
DUE AND PAYABLE BY WEST TO THE SERIES A2 NOTEHOLDERS;

 

(IV)                              TO EACH HOLDER OF A SERIES A2 NOTE ON A PRO
RATA BASIS, AN AMOUNT EQUAL TO THE NOTEHOLDER INDEMNIFIED AMOUNTS OWING TO SUCH
SERIES A2 NOTEHOLDER; AND

 

(V)                                 AFTER PAYMENT IN FULL OF THE FOREGOING
AMOUNTS PURSUANT TO THIS SECTION 3.02 OF THIS SUPPLEMENT, TO WEST, ANY REMAINING
AMOUNTS THEN ON DEPOSIT IN THE SERIES A2 SERIES ACCOUNT.

 

ARTICLE IV

CONDITIONS TO ISSUANCE AND LOANS

 

Section 4.01                                Conditions to Issuance.  The
Indenture Trustee shall not authenticate the Series A2 Notes unless (a) all
conditions to the issuance of the Series A2 Notes under the Series A2 Note
Purchase Agreement shall have been satisfied, and (b) WEST shall have delivered
a

 

19

--------------------------------------------------------------------------------


 

certificate to the Indenture Trustee to the effect that all conditions set forth
in the Series A2 Note Purchase Agreement shall have been satisfied.

 


SECTION 4.02                                CONDITIONS TO LOANS.  THE
OBLIGATIONS OF THE SERIES A2 NOTEHOLDERS TO MAKE LOANS TO WEST UNDER THIS
SUPPLEMENT AND THE SERIES A2 NOTE PURCHASE AGREEMENT ON THE INITIAL CLOSING DATE
AND ON ANY FUNDING DATE ARE SUBJECT TO THE CONDITIONS PRECEDENT SET FORTH IN
SECTION 3.03 OF THE SERIES A2 NOTE PURCHASE AGREEMENT.

 

ARTICLE V

REPRESENTATIONS WARRANTIES AND COVENANTS

 


SECTION 5.01                                INDENTURE REPRESENTATIONS AND
WARRANTIES.  TO INDUCE THE SERIES A2 NOTEHOLDERS TO PURCHASE THE SERIES A2 NOTES
HEREUNDER AND TO MAKE LOANS FROM TIME TO TIME, WEST HEREBY MAKES TO THE
INDENTURE TRUSTEE FOR THE BENEFIT OF THE SERIES A2 NOTEHOLDERS AS OF THE CLOSING
DATE AND AS OF EACH FUNDING DATE ALL OF THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN SECTION 5.01 OF THE INDENTURE.

 


SECTION 5.02                                REPRESENTATIONS AND WARRANTIES.  TO
INDUCE THE SERIES A2 NOTEHOLDERS TO PURCHASE THE SERIES A2 NOTES HEREUNDER AND
TO MAKE LOANS FROM TIME TO TIME, WEST HEREBY MAKES TO THE INDENTURE TRUSTEE FOR
THE BENEFIT OF THE SERIES A2 NOTEHOLDERS AS OF THE CLOSING DATE EACH OF THE
FOLLOWING ADDITIONAL REPRESENTATIONS AND WARRANTIES AS OF THE CLOSING DATE AND
AS OF EACH FUNDING DATE:

 


(A)                                  POWER AND AUTHORITY.  WEST HAS THE POWER
AND IS DULY AUTHORIZED TO EXECUTE AND DELIVER THIS SUPPLEMENT AND THE OTHER
SERIES A2 TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY, WEST IS AND WILL
CONTINUE TO BE DULY AUTHORIZED TO BORROW MONIES HEREUNDER, AND WEST IS AND WILL
CONTINUE TO BE AUTHORIZED TO PERFORM ITS OBLIGATIONS UNDER THIS SUPPLEMENT AND
UNDER THE OTHER SERIES A2 TRANSACTION DOCUMENTS.  THE EXECUTION, DELIVERY AND
PERFORMANCE BY WEST OF THIS SUPPLEMENT AND THE OTHER SERIES A2 TRANSACTION
DOCUMENTS TO WHICH IT IS A PARTY AND THE BORROWINGS HEREUNDER DO NOT AND WILL
NOT REQUIRE ANY CONSENT OR APPROVAL OF ANY GOVERNMENTAL AUTHORITY, STOCKHOLDER
OR ANY OTHER PERSON WHICH HAS NOT ALREADY BEEN OBTAINED.

 


(B)                                 NO CONFLICT; NO DEFAULT.  THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS SUPPLEMENT AND EACH OF THE OTHER SERIES 2002-1
TRANSACTION DOCUMENTS AND THE EXECUTION, DELIVERY AND PAYMENT OF THE
SERIES 2002-1 NOTES WILL NOT: (A) CONTRAVENE ANY PROVISION OF WEST’S DECLARATION
OF TRUST AND THE TRUST AGREEMENT; (B) CONTRAVENE, CONFLICT WITH OR VIOLATE ANY
APPLICABLE LAW OR REGULATION, OR ANY ORDER, WRIT, JUDGMENT, INJUNCTION, DECREE,
DETERMINATION OR AWARD OF ANY GOVERNMENTAL AUTHORITY; OR (C) MATERIALLY VIOLATE
OR RESULT IN THE BREACH OF; OR CONSTITUTE A DEFAULT UNDER ANY INDENTURE OR OTHER
LOAN OR CREDIT AGREEMENT, OR OTHER AGREEMENT OR INSTRUMENT TO WHICH WEST IS A
PARTY OR BY WHICH WEST, OR ITS PROPERTY AND ASSETS MAY BE BOUND OR AFFECTED.

 


(C)                                  VALIDITY AND BINDING EFFECT.  THIS
SUPPLEMENT IS, AND EACH SERIES A2 TRANSACTION DOCUMENT TO WHICH WEST IS A PARTY,
WHEN DULY EXECUTED AND DELIVERED, WILL BE, LEGAL, VALID AND BINDING OBLIGATIONS
OF WEST, ENFORCEABLE AGAINST WEST IN ACCORDANCE WITH THEIR RESPECTIVE TERMS,
EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY OR

 

20

--------------------------------------------------------------------------------


 


OTHER SIMILAR LAWS OF GENERAL APPLICATION AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS OR BY GENERAL PRINCIPLES OF EQUITY LIMITING THE AVAILABILITY
OF EQUITABLE REMEDIES.

 


SECTION 5.03                                COVENANTS.  TO INDUCE THE SERIES A2
NOTEHOLDERS TO PURCHASE THE SERIES A2 NOTES HEREUNDER AND TO MAKE LOANS FROM
TIME TO TIME, WEST HEREBY COVENANTS WITH THE INDENTURE TRUSTEE FOR THE BENEFIT
OF THE SERIES A2 NOTEHOLDERS AS FOLLOWS:

 


(A)                                  ISSUANCE OF SERIES OF ADDITIONAL NOTES. 
EACH SERIES OF ADDITIONAL NOTES ISSUED BY WEST WHILE THE SERIES A2 NOTES ARE
OUTSTANDING, (A) SHALL BE AMORTIZED ON A LEVEL BASIS OVER A PERIOD OF NOT LESS
THAN THIRTEEN (13) YEARS FOR SCHEDULED PRINCIPAL PAYMENT AMOUNTS ON ANY SERIES A
NOTES, FIFTEEN (15) YEARS FOR SCHEDULED PRINCIPAL PAYMENT AMOUNTS ON ANY
SERIES B NOTES AND TWENTY (20) YEARS FOR MINIMUM PRINCIPAL PAYMENT AMOUNTS OR
(B) IF NOT AMORTIZED ON A LEVEL BASIS (X) HAVE A WEIGHTED AVERAGE LIFE THAT IS
LESS THAN THE REMAINING WEIGHTED AVERAGE LIFE OF ANY SERIES OF NOTES THEN
OUTSTANDING AND (Y) PROVIDE FOR MINIMUM PRINCIPAL PAYMENT AMOUNTS AND SCHEDULED
PRINCIPAL PAYMENT AMOUNTS DURING THE PERIOD OF SUCH REMAINING WEIGHTED AVERAGE
LIFE THAT ARE MORE THAN THE MINIMUM PRINCIPAL PAYMENT AMOUNTS AND SCHEDULED
PRINCIPAL PAYMENT AMOUNTS THAT WOULD BE PAYABLE UNDER THE LEVEL AMORTIZATION
DESCRIBED IN CLAUSE (A).

 

ARTICLE VI

MISCELLANEOUS PROVISIONS


 


SECTION 6.01                                RATIFICATION OF INDENTURE.  AS
SUPPLEMENTED BY THIS SUPPLEMENT, THE INDENTURE IS IN ALL RESPECTS RATIFIED AND
CONFIRMED AND THE INDENTURE AS SO SUPPLEMENTED BY THIS SUPPLEMENT SHALL BE READ,
TAKEN AND CONSTRUED AS ONE AND THE SAME INSTRUMENT.

 


SECTION 6.02                                COUNTERPARTS.  THIS SUPPLEMENT MAY
BE EXECUTED IN TWO OR MORE COUNTERPARTS, AND BY DIFFERENT PARTIES ON SEPARATE
COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, BUT ALL OF WHICH SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.

 


SECTION 6.03                                GOVERNING LAW.  THIS SUPPLEMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAWS BUT
OTHERWISE WITHOUT REFERENCE TO ITS CONFLICTS OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

 


SECTION 6.04                                NOTICES TO RATING AGENCIES. 
WHENEVER ANY NOTICE OR OTHER COMMUNICATION IS REQUIRED TO BE GIVEN TO THE RATING
AGENCIES PURSUANT TO THE INDENTURE OR THIS SUPPLEMENT, SUCH NOTICE OR
COMMUNICATION SHALL BE DELIVERED AS FOLLOWS: (I) TO MOODY’S AT MOODY’S INVESTORS
SERVICE, INC., 99 CHURCH STREET, NEW YORK, NEW YORK 10004, ATTENTION: ABS
MONITORING GROUP AND (II) IF TO FITCH AT ONE STATE STREET PLAZA, NEW YORK, NEW
YORK 10004, ATTENTION: [                             ].  ANY RIGHTS TO NOTICES
CONVEYED TO A RATING AGENCY PURSUANT TO THE TERMS OF THIS SUPPLEMENT SHALL
TERMINATE IMMEDIATELY IF SUCH RATING AGENCY NO LONGER HAS A RATING OUTSTANDING
WITH RESPECT TO THE SERIES A2 NOTES.

 

21

--------------------------------------------------------------------------------


 


SECTION 6.05                                STATUTORY REFERENCES.  REFERENCES IN
THIS SUPPLEMENT AND ANY OTHER SERIES A2 TRANSACTION DOCUMENT TO ANY SECTION OF
THE UNIFORM COMMERCIAL CODE OR THE UCC SHALL MEAN, ON OR AFTER THE EFFECTIVE
DATE OF ADOPTION OF ANY REVISION TO THE UNIFORM COMMERCIAL CODE OR THE UCC IN
THE APPLICABLE JURISDICTION, SUCH REVISED OR SUCCESSOR SECTION THERETO.

 


SECTION 6.06                                NO PROCEEDINGS.  THE INDENTURE
TRUSTEE AGREES THAT SO LONG AS ANY COMMERCIAL PAPER NOTES ISSUED BY A SERIES A2
NOTEHOLDER TO FINANCE ITS LOAN TO WEST SHALL BE OUTSTANDING OR THERE SHALL NOT
HAVE ELAPSED ONE YEAR PLUS ONE DAY SINCE THE LAST DAY ON WHICH ANY OF THE SUCH
COMMERCIAL PAPER NOTES SHALL HAVE BEEN OUTSTANDING, IT SHALL NOT FILE, OR JOIN
IN THE FILING OF, A PETITION AGAINST SUCH SERIES A2 NOTEHOLDER UNDER THE FEDERAL
BANKRUPTCY CODE, OR JOIN IN THE COMMENCEMENT OF ANY BANKRUPTCY, REORGANIZATION,
ARRANGEMENT, INSOLVENCY, LIQUIDATION OR OTHER SIMILAR PROCEEDING AGAINST SUCH
SERIES A2 NOTEHOLDER.

 


SECTION 6.07                                AMENDMENTS AND MODIFICATIONS.  THE
TERMS OF THIS SUPPLEMENT MAY BE WAIVED, MODIFIED OR AMENDED ONLY IN A WRITTEN
INSTRUMENT SIGNED BY EACH OF WEST AND THE INDENTURE TRUSTEE AND, EXCEPT WITH
RESPECT TO THE MATTERS SET FORTH IN (AND SUBJECT TO THE TERMS OF) SECTION 9.01
OF THE INDENTURE, ONLY WITH THE PRIOR WRITTEN CONSENT OF THE MAJORITY OF HOLDERS
OR, WITH RESPECT TO THE MATTERS SET FORTH IN SECTION 9.02(A) OF THE INDENTURE,
THE PRIOR WRITTEN CONSENT OF THE HOLDERS OF ALL SERIES A2 NOTES THEN
OUTSTANDING.

 


SECTION 6.08                                WAIVER OF JURY TRIAL.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, AS AGAINST THE OTHER PARTIES HERETO,
ANY RIGHTS IT MAY HAVE TO A JURY TRIAL IN RESPECT OF ANY CIVIL ACTION OR
PROCEEDING (WHETHER ARISING IN CONTRACT OR TORT OR OTHERWISE), INCLUDING ANY
COUNTERCLAIM, ARISING UNDER OR RELATING TO THIS SUPPLEMENT OR ANY OTHER SERIES
A2 TRANSACTION DOCUMENT, INCLUDING IN RESPECT OF THE NEGOTIATION, ADMINISTRATION
OR ENFORCEMENT HEREOF OR THEREOF.

 


SECTION 6.09                                APPOINTMENT OF REPRESENTATIVE.  THE
MAJORITY OF HOLDERS SHALL BE AUTHORIZED TO APPOINT A REPRESENTATIVE TO ACT ON
THEIR BEHALF WITH SUCH AUTHORITY AS SHALL BE PROVIDED IN SUCH APPOINTMENT,
PROVIDED THAT, SUCH AUTHORITY SHALL NOT EXTEND TO THE TAKING OF ANY ACTION UNDER
THE RELATED DOCUMENTS REQUIRING THE CONSENT OF ALL SERIES A2 NOTEHOLDERS.

 

[Signature page follows.]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, WEST and the Indenture Trustee have caused this Supplement
to be duly executed and delivered by their respective officers all as of the day
and year first above written.

 

 

WILLIS ENGINE SECURITIZATION TRUST

 

 

 

By:

/s/ Monica J. Burke

 

 

 

Name:  Monica J. Burke

 

 

Title:

Controlling Trustee

 

 

 

DEUTSCHE BANK TRUST
COMPANY AMERICAS, as Indenture Trustee

 

 

 

 

By:

/s/ Peter T. Becker

 

 

 

Name:   Peter T. Becker

 

 

Title:     Vice President

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT A

SERIES A2 SUPPLEMENT

 

FORM OF SERIES A2 NOTE

 

WILLIS ENGINE SECURITIZATION TRUST

SERIES A2 FLOATING RATE SECURED NOTE

 

$[XX]

 

CUSIP No.:                    

 

 

No. 1

 

 

August 9, 2005

 

KNOW ALL PERSONS BY THESE PRESENTS that WILLIS ENGINE SECURITIZATION TRUST, a
Delaware statutory trust (“WEST”), for value received, hereby promises to pay to
[                                                 ], or registered assigns, at
the principal corporate trust office of the Indenture Trustee named below,
(i) the principal amount of the Loans made by the holder hereof to WEST in an
amount up to the Maximum Principal Balance of                 Dollars
($                   ),which principal amount shall be payable on each Payment
Date on the dates and in the amounts set forth in the Indenture, dated as of
August 9, 2005 (as amended, restated or otherwise modified from time to time,
the “Indenture”) and the Series A2 Supplement, dated as of August 9, 2005 (as
amended, restated or otherwise modified from time to time, the “Series A2
Supplement”), each between WEST and Deutsche Bank Trust Company Americas, as
indenture trustee (the “Indenture Trustee”), and (ii) interest on the
outstanding principal amount of this Series A2 Note on the dates and in the
amounts set forth in the Indenture and the Series A2 Supplement.  Capitalized
terms not otherwise defined herein will have the meaning set forth in the
Indenture and the Series A2 Supplement.

 

Payment of the principal of, interest on and Increased Costs for this Series A2
Note shall be made in lawful money of the United States of America which at the
time of payment is legal tender for payment of public and private debts. The
principal balance of, and interest on this Series A2 Note and any Increased
Costs are payable at the times and in the amounts set forth in the Indenture and
the Series A2 Supplement by wire transfer of immediately available funds to the
account designated by the Holder of record on the related Record Date.

 

This Series A2 Note is one of the authorized notes identified in the title
hereto and issued in the aggregate Maximum Principal Balance of One Hundred
Million Dollars ($100,000,000) pursuant to the Indenture and the Series A2
Supplement, provided that the aggregate Maximum Principal Balance of the
Series A2 Notes may be increased up to One Hundred Fifty Million Dollars
($150,000,000) as provided in the Indenture and the Series A2 Supplement.

 

The Series A2 Notes shall be an obligation of WEST and shall be secured by the
Collateral, all as defined in, and subject to limitations set forth in, the
Indenture.

 

This Series A2 Note is transferable as provided in the Indenture and the
Series A2 Supplement, subject to certain limitations therein contained, only
upon the books for registration and transfer kept by the Indenture Trustee, and
only upon surrender of this Series A2 Note for transfer to the Indenture Trustee
duly endorsed by, or accompanied by a written instrument of

 

B-2

--------------------------------------------------------------------------------


 

transfer and an assumption of the obligation of the transferor to make Loans in
form reasonably satisfactory to the Indenture Trustee duly executed by, the
registered Holder hereof or his attorney duly authorized in writing.  The
Indenture Trustee shall not recognize any transfer of this Series A2 Note unless
the transferee meets the requirements for an Eligible Transferee in the
Series A2 Supplement and agrees to make Loans up to an amount equal to the
excess of the Maximum Principal Balance of this Series A2 Note at the time of
transfer over the Outstanding Principal Balance of this Series A2 Note at such
time. The Indenture Trustee or WEST may require payment by the Holder of a sum
sufficient to cover any tax expense or other governmental charge payable in
connection with any transfer or exchange of the Series A2 Notes.

 

WEST, the Indenture Trustee and any other agent of WEST may treat the person in
whose name this Series A2 Note is registered as the absolute owner hereof for
all purposes, and neither WEST, the Indenture Trustee, nor any other such agent
shall be affected by notice to the contrary.

 

The Series A2 Notes are subject to Optional Redemption, at the times and subject
to the conditions set forth in the Indenture and the Series A2 Supplement.

 

If an Event of Default under the Indenture shall occur and be continuing, the
principal of and accrued interest on this Series A2 Note may be declared to be
due and payable in the manner and with the effect provided in the Indenture and
the Series A2 Supplement.

 

The Indenture permits, with certain exceptions as therein provided, the issuance
of supplemental indentures with the consent of the Requisite Majority, in
certain specifically described instances. Any consent given by the Requisite
Majority shall be conclusive and binding upon the Holder of this Series A2 Note
and on all future holders of this Series A2 Note and of any Series A2 Note
issued in lieu hereof whether or not notation of such consent is made upon this
Series A2 Note. Supplements and amendments to the Indenture and the Series A2
Supplement may be made only to the extent and in circumstances permitted by the
Indenture and the Series A2 Supplement.

 

The Holder of this Series A2 Note shall have no right to enforce the provisions
of the Indenture and the Series A2 Supplement or to institute action to enforce
the covenants, or to take any action with respect to a default under the
Indenture and the Series A2 Supplement, or to institute, appear in or defend any
suit or other proceedings with respect thereto, except as provided under certain
circumstances described in the Indenture and the Series A2 Supplement; provided,
however, that nothing contained in the Indenture and the Series A2 Supplement
shall affect or impair any right of enforcement conferred on the Holder hereof
to enforce any payment of the principal of and interest on this Series A2 Note
on or after the due date thereof; provided further, however, that by acceptance
hereof the Holder is deemed to have covenanted and agreed that it will not
institute against WEST any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceedings, or other proceedings under any applicable bankruptcy
or similar law, at any time other than at such time as permitted by the
Indenture and the Series A2 Supplement.

 

The purchaser of a Series A2 Note shall be deemed to represent and warrant to
the Initial Purchasers, WEST, the Indenture Trustee and the Servicer that either
(1) it is not acquiring the

 

B-3

--------------------------------------------------------------------------------


 

Series A2 Note with the assets of a Benefit Plan(1); or (2) (a) the Series A2
Note is rated investment grade or better and such person believes that the
Offered Note is properly treated as indebtedness without substantial equity
features for purposes of the Department of Labor Regulations Section 2510.101,
and agrees to so treat the Series A2 Note and (b) the acquisition and holding of
the Series A2 Note will not give rise to a nonexempt prohibited transaction
under Section 406 of ERISA or Section 4975 of the Code.

 

This Series A2 Note, and the rights and obligations of the parties hereunder,
shall be governed by, and construed and interpreted in accordance with, the laws
of the State of New York without giving effect to principles of conflict of
laws.

 

All terms and provisions of the Indenture and the Series A2 Supplement are
herein incorporated by reference as if set forth herein in their entirety.

 

IT IS HEREBY CERTIFIED, RECITED AND DECLARED, that all acts, conditions and
things required to exist, happen and be performed precedent to the execution and
delivery of the Indenture and the Series A2 Supplement and the issuance of this
Series A2 Note and the issue of which it is a part, do exist, have happened and
have been timely performed in regular form and manner as required by law.

 

Unless the certificate of authentication hereon has been executed by the
Indenture Trustee by manual signature of one of its Responsible Officers, this
Series A2 Note shall not be entitled to any benefit under the Indenture and the
Series A2 Supplement, or be valid or obligatory for any purpose.

 

IN WITNESS WHEREOF, Willis Engine Securitization Trust has caused this Series A2
Note to be duly executed by its duly authorized representative, on this     day
of                           , 2005.

 

 

 

WILLIS ENGINE SECURITIZATION TRUST

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

This Note is one of the Series A2 Notes described in the within-mentioned
Indenture and the Series A2 Supplement.

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Indenture Trustee

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1)  To be defined in Indenture.

 

B-4

--------------------------------------------------------------------------------


 

Schedule A

 

Aggregate principal amount of any Series A2 Note issued in exchange for a
portion or portions hereof and any portion or portions of any Series A2 Note
exchanged for a portion or portions hereof:

 

Date

 

Principal Amount Issued
or Exchanged

 

Remaining Principal Amount
of this Series A2 Note

 

Notation
Made by or
on Behalf of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-5

--------------------------------------------------------------------------------


 

EXHIBIT B

SERIES A2 SUPPLEMENT

 

FORM OF CERTIFICATE TO BE GIVEN BY NOTEHOLDERS

 

[Euroclear

151 Boulevard Jacqmain

B-1210 Brussels, Belgium]

 

[Clearstream Banking, société anonyme

f/k/a CedelBank, société anonyme

67 Boulevard Grand-Duchesse Charlotte

L-1331 Luxembourg]

 

Re:          Series A2 Floating Rate Secured Notes (the “Offered Notes”) issued
pursuant to the Series A2 Supplement, dated as of August 9, 2005, between Willis
Engine Securitization Trust (the “Issuer”) and Deutsche Bank Trust Company
Americas (the “Indenture Trustee”) to the Indenture, dated as of August 9, 2005,
between WEST and the Indenture Trustee.

 

This is to certify that as of the date hereof, and except as set forth below,
the beneficial interest in the Offered Notes held by you for our account is
owned by persons that are not U.S. persons (as defined in Rule 902 under the
Securities Act of 1933, as amended).

 

The undersigned undertakes to advise you promptly by electronic transmission on
or prior to the date on which you intend to submit your certification relating
to the Offered Notes held by you in which the undersigned has acquired, or
intends to acquire, a beneficial interest in accordance with your operating
procedures if any applicable statement herein is not correct on such date. In
the absence of any such notification, it may be assumed that this certification
applies as of such date.

 

[This certification excepts beneficial interests in and does not relate to U.S.
$                  principal amount of the Offered Notes appearing in your books
as being held for our account but that we have sold or as to which we are not
yet able to certify.]

 

We understand that this certification is required in connection with certain
securities laws in the United States of America. If administrative or legal
proceedings are commenced or threatened in connection with which this
certification is or would be relevant, we irrevocably authorize you to produce
this certification or a copy thereof to any interested party in such
proceedings.

 

Dated:*

 

 

By:

 

,

 

Account Holder

 

--------------------------------------------------------------------------------

*Certification must be dated on or after the 15th day before the date of the
Euroclear or Clearstream certificate to which this certification relates.

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

SERIES A2 SUPPLEMENT

 

FORM OF
CERTIFICATE TO BE GIVEN BY EUROCLEAR OR CLEARSTREAM

 

Deutsche Bank Trust Company Americas

as Indenture Trustee and Note Registrar

[                                   ]

New York, New York [       ]

Attention: [                          ]

 

Re:                               Series A2 Floating Rate Secured Notes (the
“Offered Notes”) issued pursuant to the Series A2 Supplement, dated as of
August 9, 2005, between Willis Engine Securitization Trust (the “Issuer”) and
Deutsche Bank Trust Company Americas (the “Indenture Trustee”) to the Indenture,
dated as of August 9, 2005, between WEST and the Indenture Trustee.

 

This is to certify that, based solely on certifications we have received in
writing, by electronic transmission from member organizations appearing in our
records as persons being entitled to a portion of the principal amount set forth
below (our “Member Organizations”) as of the date hereof,
$                   principal amount of the Offered Notes is owned by persons
(a) that are not U.S. persons (as defined in Rule 902 under the Securities Act
of 1933, as amended (the “Securities Act”)) or (b) who purchased their Offered
Notes (or interests therein) in a transaction or transactions that did not
require registration under the Securities Act.

 

We further certify (a) that we are not making available herewith for exchange
any portion of the related Regulation S Temporary Book-Entry Note excepted in
such certifications and (b) that as of the date hereof we have not received any
notification from any of our Member Organizations to the effect that the
statements made by them with respect to any portion of the part submitted
herewith for exchange are no longer true and cannot be relied upon as of the
date hereof.

 

We understand that this certification is required in connection with certain
securities laws of the United States of America. If administrative or legal
proceedings are commenced or threatened in connection with which this
certification is or would be relevant, we irrevocably authorize you to produce
this certification or a copy hereof to any interested party in such proceedings.

 

Date:

 

 

Yours faithfully,

 

 

 

By:

 

[Morgan Guaranty Trust Company of New York,
Brussels Office, as Operator of the Euroclear
Clearance System] [Clearstream, société anonyme]

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

SERIES A2 SUPPLEMENT

 

FORM OF
CERTIFICATE TO BE GIVEN BY TRANSFEREE OF BENEFICIAL INTEREST IN A
REGULATION S TEMPORARY BOOK ENTRY NOTE

 

[Euroclear

151 Boulevard Jacqmain

B-1210 Brussels, Belgium]

 

[Clearstream Banking, société anonyme

f/k/a CedelBank, société anonyme

67 Boulevard Grand-Duchesse Charlotte

L-1331 Luxembourg]

 

Re:                               Series A2 Floating Rate Secured Notes (the
“Offered Notes”) issued pursuant to the Series A2 Supplement, dated as of
August 9, 2005, between Willis Engine Securitization Trust (the “Issuer”) and
Deutsche Bank Trust Company Americas (the “Indenture Trustee”) to the Indenture,
dated as of August 9, 2005, between WEST and the Indenture Trustee.

 

This is to certify that as of the date hereof, and except as set forth below,
for purposes of acquiring a beneficial interest in the Offered Notes, the
undersigned certifies that it is not a U.S. person (as defined in Rule 902 under
the Securities Act of 1933, as amended).

 

The undersigned undertakes to advise you promptly by electronic transmission on
or prior to the date on which you intend to submit your certification relating
to the Offered Notes held by you in which the undersigned intends to acquire a
beneficial interest in accordance with your operating procedures if any
applicable statement herein is not correct on such date. In the absence of any
such notification, it may be assumed that this certification applies as of such
date.

 

We understand that this certification is required in connection with certain
securities laws in the United States of America. If administrative or legal
proceedings are commenced or threatened in connection with which this
certification is or would be relevant, we irrevocably authorize you to produce
this certification or a copy thereof to any interested party in such
proceedings.

 

Dated:

By:

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

SERIES A2 SUPPLEMENT

 

FORM OF
TRANSFER CERTIFICATE FOR EXCHANGE OR
TRANSFER FROM 144A BOOK-ENTRY NOTE
TO REGULATION S BOOK-ENTRY NOTE

 

Deutsche Bank Trust Company Americas

as Indenture Trustee and Note Registrar

[                                   ]

New York, New York [         ]

Attention: [                            ]

 

Re:                               Series A2 Floating Rate Secured Notes (the
“Offered Notes”) issued pursuant to the Series A2 Supplement, dated as of
August 9, 2005, between Willis Engine Securitization Trust (the “Issuer”) and
Deutsche Bank Trust Company Americas (the “Indenture Trustee”) to the Indenture
(as supplemented, the “Indenture”), dated as of August 9, 2005, between WEST and
the Indenture Trustee.

 

Capitalized terms used but not defined herein shall have the meanings given to
them in the Indenture.

 

This letter relates to U.S. $                          principal amount of
Offered Notes that are held as a beneficial interest in the 144A Book-Entry Note
(CUSIP No.                        ) with DTC in the name of [insert name of
transferor] (the “Transferor”). The Transferor has requested an exchange or
transfer of the beneficial interest for an interest in the Regulation S
Book-Entry Note (CUSIP No.                         ) to be held with [Euroclear]
[Clearstream] through DTC.

 

In connection with the request and in receipt of the Offered Notes, the
Transferor does hereby certify that the exchange or transfer has been effected
in accordance with the transfer restrictions set forth in the Indenture and the
Offered Notes and:

 

(a)                                  pursuant to and in accordance with
Regulation S under the Securities Act of 1933, as amended (the “Securities
Act”), and accordingly the Transferor does hereby certify that:

 

(i)                                     the offer of the Offered Notes was not
made to a person in the United States of America,

 

(ii)                                  either (A) at the time the buy order was
originated, the transferee was outside the United States of America or the
Transferor and any person acting on its behalf reasonably believed that the
transferee was outside the United States of America, or (B) the transaction was
executed in, on or through the facilities of a designated offshore securities
market and neither the Transferor nor any person acting on its behalf knows that
the transaction was pre-arranged with a buyer in the United States of America,

 

E-1

--------------------------------------------------------------------------------


 

(iii)                               no directed selling efforts have been made
in contravention of the requirements of Rule 903 or 904 of Regulation S, as
applicable, and the other conditions of Rule 903 or Rule 904 of Regulation S, as
applicable, have been satisfied and

 

(iv)                              the transaction is not part of a plan or
scheme to evade the registration requirements of the Securities Act, and

 

(b)                                 with respect to transfers made in reliance
on Rule 144A under the Securities Act, the Transferor does hereby certify that
the Notes are being transferred in a transaction permitted by Rule 144A under
the Securities Act.

 

This certification and the statements contained herein are made for your benefit
and the benefit of WEST.

 

 

[Insert name of Transferor]

 

 

Dated:

By:

 

Title:

 

E-2

--------------------------------------------------------------------------------


 

SCHEDULE 1

SERIES A2 SUPPLEMENT

 

SCHEDULE OF MINIMUM TARGETED PRINCIPAL BALANCES

 

Payment Date

 

Series A2 Minimum Targeted Principal
Balances

 

8/15/2005

 

99.583333

%

9/15/2005

 

99.166667

%

10/15/2005

 

98.750000

%

11/15/2005

 

98.333333

%

12/15/2005

 

97.916667

%

1/15/2006

 

97.500000

%

2/15/2006

 

97.083333

%

3/15/2006

 

96.666667

%

4/15/2006

 

96.250000

%

5/15/2006

 

95.833333

%

6/15/2006

 

95.416667

%

7/15/2006

 

95.000000

%

8/15/2006

 

94.583333

%

9/15/2006

 

94.166667

%

10/15/2006

 

93.750000

%

11/15/2006

 

93.333333

%

12/15/2006

 

92.916667

%

1/15/2007

 

92.500000

%

2/15/2007

 

92.083333

%

3/15/2007

 

91.666667

%

4/15/2007

 

91.250000

%

5/15/2007

 

90.833333

%

6/15/2007

 

90.416667

%

7/15/2007

 

90.000000

%

8/15/2007

 

89.583333

%

9/15/2007

 

89.166667

%

10/15/2007

 

88.750000

%

11/15/2007

 

88.333333

%

12/15/2007

 

87.916667

%

1/15/2008

 

87.500000

%

2/15/2008

 

87.083333

%

3/15/2008

 

86.666667

%

4/15/2008

 

86.250000

%

5/15/2008

 

85.833333

%

6/15/2008

 

85.416667

%

7/15/2008

 

85.000000

%

8/15/2008

 

84.583333

%

9/15/2008

 

84.166667

%

10/15/2008

 

83.750000

%

11/15/2008

 

83.333333

%

12/15/2008

 

82.916667

%

1/15/2009

 

82.500000

%

2/15/2009

 

82.083333

%

3/15/2009

 

81.666667

%

4/15/2009

 

81.250000

%

5/15/2009

 

80.833333

%

6/15/2009

 

80.416667

%

 

E-1

--------------------------------------------------------------------------------


 

Payment Date

 

Series A2 Minimum Targeted Principal
Balances

 

7/15/2009

 

80.000000

%

8/15/2009

 

79.583333

%

9/15/2009

 

79.166667

%

10/15/2009

 

78.750000

%

11/15/2009

 

78.333333

%

12/15/2009

 

77.916667

%

1/15/2010

 

77.500000

%

2/15/2010

 

77.083333

%

3/15/2010

 

76.666667

%

4/15/2010

 

76.250000

%

5/15/2010

 

75.833333

%

6/15/2010

 

75.416667

%

7/15/2010

 

75.000000

%

8/15/2010

 

74.583333

%

9/15/2010

 

74.166667

%

10/15/2010

 

73.750000

%

11/15/2010

 

73.333333

%

12/15/2010

 

72.916667

%

1/15/2011

 

72.500000

%

2/15/2011

 

72.083333

%

3/15/2011

 

71.666667

%

4/15/2011

 

71.250000

%

5/15/2011

 

70.833333

%

6/15/2011

 

70.416667

%

7/15/2011

 

70.000000

%

8/15/2011

 

69.583333

%

9/15/2011

 

69.166667

%

10/15/2011

 

68.750000

%

11/15/2011

 

68.333333

%

12/15/2011

 

67.916667

%

1/15/2011

 

67.500000

%

2/15/2012

 

67.083333

%

3/15/2012

 

66.666667

%

4/15/2012

 

66.250000

%

5/15/2012

 

65.833333

%

6/15/2012

 

65.416667

%

7/15/2012

 

65.000000

%

8/15/2012

 

64.583333

%

9/15/2012

 

64.166667

%

10/15/2012

 

63.750000

%

11/15/2012

 

63.333333

%

12/15/2012

 

62.916667

%

1/15/2013

 

62.500000

%

2/15/2013

 

62.083333

%

3/15/2013

 

61.666667

%

4/15/2013

 

61.250000

%

5/15/2013

 

60.833333

%

6/15/2013

 

60.416667

%

7/15/2013

 

60.000000

%

8/15/2013

 

59.583333

%

9/15/2013

 

59.166667

%

10/15/2013

 

58.750000

%

11/15/2013

 

58.333333

%

12/15/2013

 

57.916667

%

 

E-2

--------------------------------------------------------------------------------


 

Payment Date

 

Series A2 Minimum Targeted Principal
Balances

 

1/15/2014

 

57.500000

%

2/15/2014

 

57.083333

%

3/15/2014

 

56.666667

%

4/15/2014

 

56.250000

%

5/15/2014

 

55.833333

%

6/15/2014

 

55.416667

%

7/15/2014

 

55.000000

%

8/15/2014

 

54.583333

%

9/15/2014

 

54.166667

%

10/15/2014

 

53.750000

%

11/15/2014

 

53.333333

%

12/15/2014

 

52.916667

%

1/15/2015

 

52.500000

%

2/15/2015

 

52.083333

%

3/15/2015

 

51.666667

%

4/15/2015

 

51.250000

%

5/15/2015

 

50.833333

%

6/15/2015

 

50.416667

%

7/15/2015

 

50.000000

%

8/15/2015

 

49.583333

%

9/15/2015

 

49.166667

%

10/15/2015

 

48.750000

%

11/15/2015

 

48.333333

%

12/15/2015

 

47.916667

%

1/15/2016

 

47.500000

%

2/15/2016

 

47.083333

%

3/15/2016

 

46.666667

%

4/15/2016

 

46.250000

%

5/15/2016

 

45.833333

%

6/15/2016

 

45.416667

%

7/15/2016

 

45.000000

%

8/15/2016

 

44.583333

%

9/15/2016

 

44.166667

%

10/15/2016

 

43.750000

%

11/15/2016

 

43.333333

%

12/15/2016

 

42.916667

%

1/15/2017

 

42.500000

%

2/15/2017

 

42.083333

%

3/15/2017

 

41.666667

%

4/15/2017

 

41.250000

%

5/15/2017

 

40.833333

%

6/15/2017

 

40.416667

%

7/15/2017

 

40.000000

%

8/15/2017

 

39.583333

%

9/15/2017

 

39.166667

%

10/15/2017

 

38.750000

%

11/15/2017

 

38.333333

%

12/15/2017

 

37.916667

%

1/15/2018

 

37.500000

%

2/15/2018

 

37.083333

%

3/15/2018

 

36.666667

%

4/15/2018

 

36.250000

%

5/15/2018

 

35.833333

%

6/15/2018

 

35.416667

%

 

E-3

--------------------------------------------------------------------------------


 

Payment Date

 

Series A2 Minimum Targeted Principal
Balances

 

7/15/2018

 

35.000000

%

8/15/2018

 

34.583333

%

9/15/2018

 

34.166667

%

10/15/2018

 

33.750000

%

11/15/2018

 

33.333333

%

12/15/2018

 

32.916667

%

1/15/2019

 

32.500000

%

2/15/2019

 

32.083333

%

3/15/2019

 

31.666667

%

4/15/2019

 

31.250000

%

5/15/2019

 

30.833333

%

6/15/2019

 

30.416667

%

7/15/2019

 

30.000000

%

8/15/2019

 

29.583333

%

9/15/2019

 

29.166667

%

10/15/2019

 

28.750000

%

11/15/2019

 

28.333333

%

12/15/2019

 

27.916667

%

1/15/2020

 

27.500000

%

2/15/2020

 

27.083333

%

3/15/2020

 

26.666667

%

4/15/2020

 

26.250000

%

5/15/2020

 

25.833333

%

6/15/2020

 

25.416667

%

7/15/2020

 

25.000000

%

8/15/2020

 

24.583333

%

9/15/2020

 

24.166667

%

10/15/2020

 

23.750000

%

11/15/2020

 

23.333333

%

12/15/2020

 

22.916667

%

1/15/2021

 

22.500000

%

2/15/2021

 

22.083333

%

3/15/2021

 

21.666667

%

4/15/2021

 

21.250000

%

5/15/2021

 

20.833333

%

6/15/2021

 

20.416667

%

7/15/2021

 

20.000000

%

8/15/2021

 

19.583333

%

9/15/2021

 

19.166667

%

10/15/2021

 

18.750000

%

11/15/2021

 

18.333333

%

12/15/2021

 

17.916667

%

1/15/2022

 

17.500000

%

2/15/2022

 

17.083333

%

3/15/2022

 

16.666667

%

4/15/2022

 

16.250000

%

5/15/2022

 

15.833333

%

6/15/2022

 

15.416667

%

7/15/2022

 

15.000000

%

8/15/2022

 

14.583333

%

9/15/2022

 

14.166667

%

10/15/2022

 

13.750000

%

11/15/2022

 

13.333333

%

12/15/2022

 

12.916667

%

 

E-4

--------------------------------------------------------------------------------


 

Payment Date

 

Series A2 Minimum Targeted Principal
Balances

 

1/15/2023

 

12.500000

%

2/15/2023

 

12.083333

%

3/15/2023

 

11.666667

%

4/15/2023

 

11.250000

%

5/15/2023

 

10.833333

%

6/15/2023

 

10.416667

%

7/15/2023

 

10.000000

%

8/15/2023

 

9.583333

%

9/15/2023

 

9.166667

%

10/15/2023

 

8.750000

%

11/15/2023

 

8.333333

%

12/15/2023

 

7.916667

%

1/15/2024

 

7.500000

%

2/15/2024

 

7.083333

%

3/15/2024

 

6.666667

%

4/15/2024

 

6.250000

%

5/15/2024

 

5.833333

%

6/15/2024

 

5.416667

%

7/15/2024

 

5.000000

%

8/15/2024

 

4.583333

%

9/15/2024

 

4.166667

%

10/15/2024

 

3.750000

%

11/15/2024

 

3.333333

%

12/15/2024

 

2.916667

%

1/15/2025

 

2.500000

%

2/15/2025

 

2.083333

%

3/15/2025

 

1.666667

%

4/15/2025

 

1.250000

%

5/15/2025

 

0.833333

%

6/15/2025

 

0.416667

%

7/15/2025

 

0.000000

%

 

E-5

--------------------------------------------------------------------------------


 

SCHEDULE 2

SERIES A2 SUPPLEMENT

 

SCHEDULE OF SCHEDULED TARGETED PRINCIPAL BALANCES

 

Payment Date

 

Series A2 Scheduled Targeted Principal
Balances

 

8/15/2005

 

99.358974

%

9/15/2005

 

98.717949

%

10/15/2005

 

98.076923

%

11/15/2005

 

97.435897

%

12/15/2005

 

96.794872

%

1/15/2006

 

96.153846

%

2/15/2006

 

95.512821

%

3/15/2006

 

94.871795

%

4/15/2006

 

94.230769

%

5/15/2006

 

93.589744

%

6/15/2006

 

92.948718

%

7/15/2006

 

92.307692

%

8/15/2006

 

91.666667

%

9/15/2006

 

91.025641

%

10/15/2006

 

90.384615

%

11/15/2006

 

89.743590

%

12/15/2006

 

89.102564

%

1/15/2007

 

88.461538

%

2/15/2007

 

87.820513

%

3/15/2007

 

87.179487

%

4/15/2007

 

86.538462

%

5/15/2007

 

85.897436

%

6/15/2007

 

85.256410

%

7/15/2007

 

84.615385

%

8/15/2007

 

83.974359

%

9/15/2007

 

83.333333

%

10/15/2007

 

82.692308

%

11/15/2007

 

82.051282

%

12/15/2007

 

81.410256

%

1/15/2008

 

80.769231

%

2/15/2008

 

80.128205

%

3/15/2008

 

79.487179

%

4/15/2008

 

78.846154

%

5/15/2008

 

78.205128

%

6/15/2008

 

77.564103

%

7/15/2008

 

76.923077

%

8/15/2008

 

76.282051

%

9/15/2008

 

75.641026

%

10/15/2008

 

75.000000

%

11/15/2008

 

74.358974

%

12/15/2008

 

73.717949

%

1/15/2009

 

73.076923

%

2/15/2009

 

72.435897

%

3/15/2009

 

71.794872

%

4/15/2009

 

71.153846

%

5/15/2009

 

70.512821

%

6/15/2009

 

69.871795

%

7/15/2009

 

69.230769

%

8/15/2009

 

68.589744

%

9/15/2009

 

67.948718

%

10/15/2009

 

67.307692

%

 

E-6

--------------------------------------------------------------------------------


 

Payment Date

 

Series A2 Scheduled Targeted Principal
Balances

 

11/15/2009

 

66.666667

%

12/15/2009

 

66.025641

%

1/15/2010

 

65.384615

%

2/15/2010

 

64.743590

%

3/15/2010

 

64.102564

%

4/15/2010

 

63.461538

%

5/15/2010

 

62.820513

%

6/15/2010

 

62.179487

%

7/15/2010

 

61.538462

%

8/15/2010

 

60.897436

%

9/15/2010

 

60.256410

%

10/15/2010

 

59.615385

%

11/15/2010

 

58.974359

%

12/15/2010

 

58.333333

%

1/15/2011

 

57.692308

%

2/15/2011

 

57.051282

%

3/15/2011

 

56.410256

%

4/15/2011

 

55.769231

%

5/15/2011

 

55.128205

%

6/15/2011

 

54.487179

%

7/15/2011

 

53.846154

%

8/15/2011

 

53.205128

%

9/15/2011

 

52.564103

%

10/15/2011

 

51.923077

%

11/15/2011

 

51.282051

%

12/15/2011

 

50.641026

%

1/15/2011

 

50.000000

%

2/15/2012

 

49.358974

%

3/15/2012

 

48.717949

%

4/15/2012

 

48.076923

%

5/15/2012

 

47.435897

%

6/15/2012

 

46.794872

%

7/15/2012

 

46.153846

%

8/15/2012

 

45.512821

%

9/15/2012

 

44.871795

%

10/15/2012

 

44.230769

%

11/15/2012

 

43.589744

%

12/15/2012

 

42.948718

%

1/15/2013

 

42.307692

%

2/15/2013

 

41.666667

%

3/15/2013

 

41.025641

%

4/15/2013

 

40.384615

%

5/15/2013

 

39.743590

%

6/15/2013

 

39.102564

%

7/15/2013

 

38.461538

%

8/15/2013

 

37.820513

%

9/15/2013

 

37.179487

%

10/15/2013

 

36.538462

%

11/15/2013

 

35.897436

%

12/15/2013

 

35.256410

%

1/15/2014

 

34.615385

%

2/15/2014

 

33.974359

%

3/15/2014

 

33.333333

%

4/15/2014

 

32.692308

%

5/15/2014

 

32.051282

%

6/15/2014

 

31.410256

%

 

E-7

--------------------------------------------------------------------------------


 

Payment Date

 

Series A2 Scheduled Targeted Principal
Balances

 

7/15/2014

 

30.769231

%

8/15/2014

 

30.128205

%

9/15/2014

 

29.487179

%

10/15/2014

 

28.846154

%

11/15/2014

 

28.205128

%

12/15/2014

 

27.564103

%

1/15/2015

 

26.923077

%

2/15/2015

 

26.282051

%

3/15/2015

 

25.641026

%

4/15/2015

 

25.000000

%

5/15/2015

 

24.358974

%

6/15/2015

 

23.717949

%

7/15/2015

 

23.076923

%

8/15/2015

 

22.435897

%

9/15/2015

 

21.794872

%

10/15/2015

 

21.153846

%

11/15/2015

 

20.512821

%

12/15/2015

 

19.871795

%

1/15/2016

 

19.230769

%

2/15/2016

 

18.589744

%

3/15/2016

 

17.948718

%

4/15/2016

 

17.307692

%

5/15/2016

 

16.666667

%

6/15/2016

 

16.025641

%

7/15/2016

 

15.384615

%

8/15/2016

 

14.743590

%

9/15/2016

 

14.102564

%

10/15/2016

 

13.461538

%

11/15/2016

 

12.820513

%

12/15/2016

 

12.179487

%

1/15/2017

 

11.538462

%

2/15/2017

 

10.897436

%

3/15/2017

 

10.256410

%

4/15/2017

 

9.615385

%

5/15/2017

 

8.974359

%

6/15/2017

 

8.333333

%

7/15/2017

 

7.692308

%

8/15/2017

 

7.051282

%

9/15/2017

 

6.410256

%

10/15/2017

 

5.769231

%

11/15/2017

 

5.128205

%

12/15/2017

 

4.487179

%

1/15/2018

 

3.846154

%

2/15/2018

 

3.205128

%

3/15/2018

 

2.564103

%

4/15/2018

 

1.923077

%

5/15/2018

 

1.282051

%

6/15/2018

 

0.641026

%

7/15/2018

 

0.000000

%

 

E-8

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Commitments of Series A2 Noteholders

 

Name of Institution

 

Maximum Commitment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E-9

--------------------------------------------------------------------------------